                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                               SOUTHERN DIVISION


RICHARD LEE SPRINGER,                                 4:19-CV-04030-VLD
                           Plaintiff,

              vs.                                  MEMORANDUM OPINION
                                                       AND ORDER
ANDREW SAUL, Commissioner of the
Social Security Administration,

                           Defendant.


                                  INTRODUCTION

       Plaintiff, Richard Lee Springer, seeks judicial review of the

Commissioner’s final decision denying his application for social security

disability benefits under Title II of the Social Security Act.1




1SSI  benefits are called “Title XVI” benefits, and SSD/DIB benefits are called
“Title II” benefits. Receipt of both forms of benefits is dependent upon whether
the claimant is disabled. The definition of disability is the same under both
Titles. The difference--greatly simplified--is that a claimant’s entitlement to
SSD/DIB benefits is dependent upon one’s “coverage” status (calculated
according to one’s earning history), and the amount of benefits are likewise
calculated according to a formula using the claimant’s earning history. There
are no such “coverage” requirements for SSI benefits, but the potential amount
of SSI benefits is uniform and set by statute, dependent upon the claimant’s
financial situation, and reduced by the claimant’s earnings, if any. There are
corresponding and usually identical regulations for each type of benefit. See
e.g. 20 C.F.R. §§ 404.1520 and 416.920 (evaluation of disability using the five-
step procedure under Title II and Title XVI). Mr. Springer filed his application
for Title II benefits only. AR184-87. His coverage status for SSD benefits
expires on September 30, 2020. AR217. In other words, in order to be entitled
to Title II benefits, Mr. Springer must prove disability on or before that date.
      Mr. Springer has filed a complaint and has requested the court to reverse

the Commissioner’s final decision denying him disability benefits and to

remand the matter to the Social Security Administration for further

proceedings.

      This appeal of the Commissioner’s final decision denying benefits is

properly before the court pursuant to 42 U.S.C. § 405(g). The parties have

consented to this magistrate judge handling this matter pursuant to 28 U.S.C.

§ 636(c).

                                      FACTS2

A.    Statement of the Case

      This action arises from plaintiff Richard Lee Springer’s application for

Title II disability benefits filed on March 30, 2016, alleging disability since

October 5, 2015, due to social anxiety, depression, stress, sleep apnea, dizzy

spells, high blood pressure, lack of focus, short and long term memory loss,

obesity, and cerebral palsy, including lack of hand-eye coordination, lack of

muscle strength and dexterity, slowness and restriction in movement, all more

affected on the right side. AR181-190, 221, 257, 261, 285 (citations to the

appeal record will be cited by “AR” followed by the page or pages).

      Mr. Springer’s claim was denied initially and upon reconsideration.

AR143, 149. Mr. Springer then requested an administrative hearing. AR156.




2These facts are recited from the parties’ stipulated statement of facts (Docket
15). The court has made only minor grammatical and stylistic changes.


                                             2
      Mr. Springer’s administrative law judge (ALJ) hearing was held on March

15, 2018, by ALJ Jeffrey N. Holappa. AR76-112. Mr. Springer was represented

by a non-attorney representative at the hearing, and an unfavorable decision

was issued on May 4, 2018. AR8-27, 79.

      At Step One of the evaluation, the ALJ found that Mr. Springer was

insured for benefits through September 30, 2020, and that he had not engaged

in substantial gainful activity (“SGA”) since October 5, 2015, the alleged onset

of disability date. AR13.

      At Step Two, the ALJ found that Mr. Springer had severe impairments of

cerebral palsy with right spastic hemiparesis,3 generalized anxiety disorder,

major depressive disorder, personality disorder, panic disorder, and social

anxiety disorder, finding that each of those medically determinable

impairments significantly limited Mr. Springer’s ability to perform basic work

activities as required by Social Security Ruling (SSR85-28). AR13.

      The ALJ found that Mr. Springer also had a medically determinable

impairment of urinary frequency, but found that it was not severe because the

treatment note reflected that Mr. Springer reported, “good bowel and bladder

control,” as of March, 2016, and he has not sought any further evaluation or

treatment for this symptom. AR13.



3 Cerebral palsy is a group of disorders that affect a person’s ability to move
and maintain balance and posture. Spastic cerebral palsy is the most common
type and causes muscles to be stiff and movements to be awkward. Spastic
hemiplegia/hemiparesis affects only one side of the body with the arm usually
affected more than the leg. See https://www.cdc.gov/ncbddd/cp/facts.html.
All internet citations in this opinion were last checked October 1, 2019.
                                           3
      The ALJ found that Mr. Springer also had medically determinable

impairments of sleep apnea, hypersomnia, and a deviated septum. AR14. The

ALJ found that Mr. Springer underwent continuous positive airway pressure

(CPAP) titration, which determined that proper adaptive servo-ventilation (ASV)

therapy would control the majority of Mr. Springer’s respiratory events and

snoring. AR14. In addition, while Mr. Springer complained of daytime fatigue

and sleepiness through March, 2016, these complaints do not reappear in his

treatment records from 2017. AR14. Given the brevity of Mr. Springer’s

complaints of these symptoms to medical providers and the documented

efficacy of proposed treatment, the ALJ determined Mr. Springer’s sleep apnea,

hypersomnia and deviated septum are not severe impairments. AR14.

      The ALJ found that Mr. Springer also had medically determinable

impairments of obesity with a BMI ranging from 37.3 to 40.3. AR14. The ALJ

found there is no persuasive evidence that Mr. Springer’s obesity significantly

affects or exacerbates his physical impairment. AR14. The ALJ also found

that Mr. Springer had not undergone any special treatment for weight loss and

does not make any significant allegations that his weight causes, or contributes

to, any degree of functional limitations. AR14. Therefore, the ALJ found

Mr. Springer’s obesity is non-severe. AR14.

      At Step 3, the ALJ found that Mr. Springer did not have an impairment,

or combination of impairments, that met or medically equaled one of the listed

impairments in 20 CFR 404, Subpart P, App 1 (hereinafter referred to as the

“Listings”). AR14. The ALJ considered the cerebral palsy impairment under

                                           4
Listing 11.07 and found there is no persuasive evidence of disorganization of

motor function in two extremities (see 11.00D1) resulting in extreme limitation

(see 11.00D2) in the ability to stand up from a seated position, balance while

standing or walking, or use the upper extremities. AR14. There is also no

persuasive evidence of a marked limitation (see 11.00G2) in understanding,

remembering, or applying information; interacting with others; concentrating,

persisting, or maintaining pace; or adapting or managing oneself. AR14-15.

      The ALJ also considered the mental impairments under Listings 12.04

and 12.06 and considered whether the “paragraph B” criteria are satisfied.

AR15. The ALJ found that Mr. Springer had mild limitations in understanding,

remembering or applying information because Mr. Springer had an overall

mental status exam score of 27/30, which is in the average range. AR15.

      The ALJ found Mr. Springer had moderate limitations in interacting with

others because his mental status exams reveal normal dress, behavior,

appearance, and speech. AR15. The ALJ noted that Mr. Springer’s mental

status exams revealed extreme anxiety at times. AR15. The ALJ found Mr.

Springer had moderate limitations with concentration, persistence or

maintaining pace because although his mental status exams have occasionally

shown depressed mood, anxious affect, and agitated presentation, many

mental status exams have revealed normal findings, and Mr. Springer was able

to accurately perform serial seven calculations. AR15.

      The ALJ found Mr. Springer had mild limitations in adapting or

managing oneself because Mr. Springer has not shown evidence of

                                          5
decompensation, despite having undergone major life changes; while Mr.

Springer has developed depression while adapting to such changes, there has

not been a significant disruption in his ability to adapt to changes; nor is he

regularly observed to be malodorous, unkempt, disheveled or otherwise display

indicia of an inability to manage oneself. AR15. Therefore, Mr. Springer did

not meet a Listing. AR14-15.

        The ALJ determined that Mr. Springer had the residual functional

capacity (“RFC”) to perform:

        light work as defined in 20 CFR 404.1567(b) except that the
        claimant can lift and carry up to 20 pounds occasionally and 10
        pounds frequently; can sit for six hours in an eight-hour day; can
        stand for six hours in an eight-hour day; can walk for six hours in
        an eight-hour day; can occasionally push and pull with the right
        upper and lower extremity; can occasionally climb ramps and
        stairs; can never climb ladders or scaffolds; can occasionally
        balance, stoop, kneel, crouch and crawl; can frequently reach (both
        overhead and all other directions) with the right upper extremity;
        and can frequently handle, finger and feel with the right hand. The
        claimant cannot tolerate exposure to unprotected heights or
        moving mechanical parts. The claimant would need hourly
        bathroom breaks lasting five minutes in duration. Finally, the
        claimant is capable of only simple, routine tasks, with simple
        work-related decisions, and occasional interactions with
        supervisors, co-workers and the general public.

AR16.

        The ALJ noted Mr. Springer testified, in part, as follows:

        The claimant testified that he was unable to work due to panic,
        anxiety, depression, fatigue, sleepiness, and difficulty with right
        hemiparesis and spasticity. The claimant testified that he has
        problems with right hand dexterity due to cerebral palsy. This has
        caused problems for him when he worked at Pizza Hut mixing
        dough. The claimant has sought out work where such dexterity is
        not required. The claimant has worked at Esurance, but developed
        anxiety due to the failing health of his mother. The claimant had
        worked and been successful after transferring. He was able to
                                             6
      work [from] home. The claimant then had an out-of-state
      manager, and he did not get along with this person. The
      claimant’s manager wanted him to cease working at home. The
      claimant indicated he could not do this because of his social
      anxiety and depression. . . . The claimant has not taken sertraline
      for over a year. He does not have health insurance. . . . He does
      not do a lot of laundry. He can physically perform the light
      household tasks in his apartment. The claimant goes shopping at
      night to avoid crowds. He becomes too anxious to effectively shop
      there during the day. The claimant feeds his cats. The claimant
      gets anxiety attacks.

AR16-17.

      The ALJ’s subjective symptom finding was that Mr. Springer’s medically

determinable impairments could reasonably be expected to produce the

symptoms he alleged, but his statements concerning the intensity, persistence

and limiting effects of his symptoms were not “entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in

this decision.” AR17.

      The ALJ considered a January, 2016, MRI of the brain that revealed

findings consistent with cerebral palsy. AR17. The ALJ found that the MRI

findings may account for Mr. Springer’s right sided symptoms, but the mere

presence of objective abnormalities does not, in and of itself, equate to a

specific functional limitation, nor does it necessarily indicate the frequency or

severity of symptoms caused by the abnormalities. AR17.

      The ALJ also found that Mr. Springer’s exam findings do not support the

presence of disabling symptoms, noting:

      Exams have revealed a boutonniere-type deformity of the right
      hand; spasticity, weakness and immobility of the right hand;
      atrophy of the right upper and lower extremities hemi-paretic gait;
      right spastic hemiparesis; 4-5/right foot strength; and
                                            7
      hyperreflexia in the right lower extremity. Exh. 3F, pp. 3, 24; Exh.
      6F, pp. 6, 7; Exh. 7F, p. 6. These findings are consistent with
      some degree of difficulty lifting and carrying heavy objects,
      engaging in constant postural activity, or engaging in constant
      activity with the right upper and lower extremity. However, the
      claimant’s exams have also revealed normal strength; stable gait;
      normal sensation; and normal range of motion. Exh. 1F, p. 3; Exh.
      3F, pp. 10, 20; Exh. 7F, p. 3. These findings demonstrate
      sufficient strength to lift and carry up to 20 pounds occasionally;
      occasionally push and pull with the right upper and lower
      extremity; frequently handle, reach, feel, and reach in all direction
      with the right arm; and occasionally engage in most postural
      activity.

AR17-18.

      The ALJ considered Mr. Springer’s treatment history and found it

inconsistent with the presence of disability impairments. The ALJ found:

      While he has sought some treatment for sleep apnea and
      hypertension, he does not require any treatment to manage his
      symptoms of cerebral palsy. He does not require any assistive
      treatment devices. He does not use any braces. Therefore, while
      the claimant’s treatment history is consistent with some degree of
      limitation, it is not consistent with a disabling degree of limitation.

      The claimant has been diagnosed with social anxiety disorder,
      personality disorder, major depressive disorder, and panic
      disorder. Exh. 2F. The claimant has been prescribed medications
      such as Fluoxetine, Wellbutrin, and sertraline. Exh. 6F, p. 3.

      This degree of treatment is consistent with some degree of mental
      limitation. However, the undersigned notes that the claimant has
      not been psychiatrically hospitalized. Nor has he been seen in the
      ER for symptoms of a panic or anxiety attack. Although he has
      been on medications in the past, he reported that he took no
      medications for depression or anxiety currently. The undersigned
      also notes that when the claimant presented for a mental health
      intake in March 2016, he indicated he was hopeful that a
      psychiatry referral would “assist with his disability claim.” Exh.
      3F, p. 5. The claimant was reminded that the purpose of such a
      referral would be primarily for treatment of his symptoms, that he
      had reported seeing a psychiatrist in the past, and had reported
      that he knew that medications would not help. Exh. 3F, p. 5.
      Despite this, he indicated he wanted another referral to a
                                            8
        psychiatrist, whose purpose would only be to diagnose and
        manage his symptoms though the use of medications. Exh. 3F,
        p. 5. In addition, the claimant took the MMPI twice, but his
        results were invalid due to a pattern of atypical and rarely given
        responses with resulting “grossly over-elevated” clinical scale
        profiles, and suggesting “possible exaggeration.” Exh. 2F, p. 13.
        Therefore, while the claimant’s treatment history supports some
        degree of limitation, it is not inconsistent with a disabling degree of
        limitation.

AR18.

        The ALJ considered Mr. Springer’s mental status exam findings of

depression and anxiety and found they are not as persistent or limiting as

Mr. Springer’s allegations might suggest. AR18-19. The ALJ found:

        The claimant’s mental status exams have revealed depressed and
        severely anxious mood; flat and labile affect; agitated psychomotor
        activity; and difficulty expressing himself. Exh. 2F, p. 3.; Exh. 3F,
        pp. 6, 8, 24, 29; Exh. 6F, p. 7. Formal mental status exam
        revealed an inability to recall more than three out of five objects on
        delayed recall, nor an ability to repeat a three-digit sequence in
        reverse. Exh. 2F, p. 5. These findings are consistent with some
        degree of limitation in the ability to sustain concentration or
        interact with others.

        However, the claimant’s mental status exams have often revealed
        no abnormalities, and generally reflect appropriate dress, hygiene,
        and grooming; cooperative demeanor; normal thought processes,
        content, and associations; appropriate affect and speech. Exh. 1F,
        p. 1; Exh. 3F, p. 25; Exh 7F, p. 4; Exh. 8F, p. 3. Formal mental
        status exams finding[s ] have revealed an intact ability to perform
        serial seven calculations and an overall score of 27/30 on the
        Montreal Cognitive Assessment (MOCA), which is in the average
        range. Exh. 2F, p. 5.

        These mental status exam findings suggest that the claimant’s
        depression and anxiety are not as persistent or limiting as the
        claimant’s allegations might suggest. The findings of normal
        speech, behavior, and appearance suggest that the claimant is able
        to get along appropriately with others on an occasional basis. In
        terms of his ability to sustain concentration, his depression and
        anxiety would preclude his ability to perform complex or detailed
        tasks. However, the relative normalcy of [his] mental status
                                              9
      exams, including his overall MOCA score and ability to perform
      serial seven calculations, demonstrate that he is able to perform
      simple routine tasks, and make simple work-related decisions.

AR18-19.

      The ALJ considered that Mr. Springer’s daily activities were inconsistent

with the presence of disabling limitations. AR19. For example, Mr. Springer

was able to pay bills, count change, use a checkbook, go shopping alone, drive,

and followed spoken instructions fairly well. AR19, 259, 267, 269. The ALJ

also noted that Mr. Springer’s daily activities were fairly limited. AR19.

      The ALJ considered the opinions of the State agency psychological

consultant, Robin Carter-Visscher, Ph.D., who had found there was insufficient

evidence in the record to determine if Mr. Springer had a medically

determinable severe impairment, and found the opinion was not consistent

with the current record and gave it little weight. AR20.

      The ALJ considered the opinions of the State agency psychological

consultant, Alison Musso, Ph.D., and gave her opinion partial weight because

the opinion used imprecise and vocationally useless terminology in assessing

Mr. Springer’s ability to perform the mental aspects of work. AR21. The ALJ

referred to Dr. Musso’s opinion that Mr. Springer could perform “low stress,

low social work.” AR21.

      The ALJ considered the opinions of Thomas Price, Ph.D., and stated he

gave his opinion little weight. AR20. The ALJ gave Dr. Price’s opinion little

weight because the opinion was rendered after a single examination of




                                           10
Mr. Springer, the opinion only addressed Mr. Springer’s ability to perform one

of his past jobs, the opinion did not suggest he would be unable to perform

other types of work and the opinion that a claimant cannot work is an issue

reserved for the Commissioner. AR20.

      The ALJ considered the opinions of the State agency medical

consultants, and gave them partial weight because the ALJ found that

Mr. Springer’s ongoing exam abnormalities regarding his right upper extremity

supported a greater degree of limitation on the use of that arm than envisioned

by the medical consultants. AR21.

      The ALJ considered the opinion of treating physician Jeffrey Meyer, M.D.,

who the ALJ indicated had opined that Mr. Springer should work at home, and

gave the opinion little weight. AR19. The ALJ found that Dr. Meyer’s opinion

was inconsistent with Mr. Springer’s mental status exam findings and

treatment history, Mr. Springer’s current job at the time of the opinion

rendered significant interaction with the public, and the opinion did not

address whether Mr. Springer could perform other types of work. AR19.

      The ALJ considered the opinion of treating physician Jonathan

Bannwarth, M.D., who the ALJ indicated had completed housing disability

paperwork indicating Mr. Springer was unable to work. AR20. The ALJ gave

Dr. Bannwarth’s opinion little weight because the opinion was not explained in

any detail, did not include function-by-function limitations, was not consistent

with mental status exams, treatment history, or activities of daily living, and

the issue of disability is reserved to the Commissioner. AR20.

                                           11
      The ALJ considered the opinion of treating physician Bradley Kamstra,

M.D., who the ALJ indicated completed a disability parking permit indicating

Mr. Springer was disabled and would be unable to work until further notice.

AR21. The ALJ gave Dr. Kamstra’s opinions little weight because they were not

explained in any detail, did not include function-by-function limitations, was

not consistent with mental status exams, treatment history, or activities of

daily living, and the issue of disability is reserved to the Commissioner. AR21.

      Based on the RFC determined by the ALJ, the ALJ found that

Mr. Springer was not capable of performing his past relevant work. AR21-22.

      At Step 5, the ALJ found Mr. Springer capable of adjusting to other work

that existed in significant numbers such as a copy machine operator, DOT#

207.685-014; mail clerk, DOT# 209.687-026; and clerical checker, DOT#

222.687-010, relying on testimony from the vocational expert regarding the

number of jobs available for each occupation nationally and denied the claim.

AR22-23.

      Mr. Springer timely requested review by the Appeals Council and

submitted additional evidence related to his cerebral palsy, an article or

excerpts from a website, as well as a personal statement. AR33-75, 310-313.

The Appeals Council denied Mr. Springer’s request for review, making the ALJ’s

decision the final decision of the Commissioner. AR1-7. When denying

Mr. Springer’s request for review, the Appeals Council considered the personal

statement Mr. Springer submitted. AR1-7.




                                          12
B.    Plaintiff’s Age, Education and Work Experience

      Mr. Springer was born in April of 1975 and completed the 12th grade in

1993. AR222.

      The ALJ found that Mr. Springer had past relevant work as a telephone

customer clerk and a statistical report clerk. AR21.

C.    Relevant Medical Evidence (chronological sequence)

      Mr. Springer saw Dr. Meyer at Sanford Family Medicine on October 5,

2015, to follow up on depressive symptoms including depressed mood,

anhedonia, anxiety, diminished interest in activities, diminished concentration,

fatigue, feelings of worthlessness, feelings of inappropriate guilt, hopelessness,

and insomnia. AR382. Mr. Springer had been seen approximately one year

earlier with symptoms gradually getting worse. AR382. Mr. Springer reported

that he liked his work, but would like to work from home, as he was having

trouble keeping up and was worried he might lose his job or be forced into the

office to work. AR382. He reported that the social anxiety at the office was

more than he could stand. AR382. Mr. Springer was alert, oriented to time,

person and place, and his thought content, speech, affect, mood and dress

were normal. AR382. Zoloft and Ambien were prescribed, counseling

recommended, and he was put off work for three weeks. AR382.

      Mr. Springer saw Dr. Meyer at Sanford Family Medicine on November 16,

2015, to follow up on his anxiety, depression, and insomnia and reported he

continued to struggle with anxiety and was not sleeping well. AR376. He

reported he would like to continue to work from home because he felt the office

                                           13
environment was too stressful. AR376. Dr. Meyer noted Mr. Springer’s anxiety

was improving. AR376. Dr. Meyer stated he was willing to recommend that he

work from home. AR377.

      On November 18, 2015, Mr. Springer contacted Dr. Meyer’s office

complaining of sweats, which he felt were due to his medications, but

Dr. Meyer stated he had discussed this with Mr. Springer before and felt that

the sweats were due to his anxiety, not his medications. AR376.

      Mr. Springer saw Dr. Meyer at Sanford Family Medicine on November 25,

2015, for his anxiety and Mr. Springer reported he was really struggling.

AR375. He was having chest pain, sweats, and sleeping problems. AR375.

Mr. Springer felt he would be able to return to work on December 8 if things

worked out. AR375. Mr. Springer also reported some neuropathy in his right

fourth and fifth fingers, which Dr. Meyer noted was the extremity that

Mr. Springer had his disability from cerebral palsy, and Mr. Springer was

wondering about getting botox shots for spasticity. AR375.

      Examination revealed that Mr. Springer was “extremely anxious as

usual,” and it was difficult to hold a conversation with him because of his

interruptions. AR375. Examination of his right arm revealed chronic

spasticity from cerebral palsy and some numbness in the ulnar nerve

distribution. AR375. Seroquel was added to his medications to help with mood

and sleep. AR375. Mr. Springer had been seeing a counselor, and Dr. Meyer

recommended continued counseling. AR375. Dr. Meyer stated he would be




                                          14
happy to fill out paperwork to put him back to work on December 8 if possible.

AR375.

      Mr. Springer was seen on December 1, 2015, at Midwest Ear, Nose and

Throat for evaluation of possible sleep apnea. AR318. Mr. Springer reported

excessive daytime sleepiness with decreased concentration and frequent

memory problems. AR318. Objective findings show Mr. Springer was in no

apparent acute or chronic distress; had normal ability to communicate; had

normal and appropriate mood and affect; and had normal gait. AR319-20.

Following examination, the assessments were deviated nasal septum,

hypertrophy of nasal turbines, and hypersomnia, and a polysomnogram was

recommended. AR320.

      Mr. Springer saw Dr. Meyer at Sanford Family Medicine on December 10,

2015, for anxiety and insomnia and continued to report being exhausted

during the day and sleeping poorly at night. AR374. He continued to be

unable to work. AR374. Dr. Meyer noted that it was very unusual for someone

to miss work due to sleep apnea, but noted Mr. Springer was an extremely

anxious individual, and Dr. Meyer felt he would have great difficulty working

and excused him from working until the end of the year. AR374.

      Mr. Springer underwent a sleep study on December 22, 2015, at the

Sleep Center of the Midwest which revealed moderate obstructive sleep apnea,

and severe treatment emergent central apnea, which was resistant to CPAP and

BIPAP therapy. AR321. A titration study with ASV therapy was presented as

an option. AR321.

                                         15
      Mr. Springer saw Dr. Meyer on January 4, 2016, to discuss his sleep

study. AR366. Dr. Meyer noted he would start an echocardiogram, urine drug

test, and an MRI of the brain for workup of Mr. Springer’s central apnea.

AR367. In an addendum dated January 15, 2016, Dr. Meyer noted

Mr. Springer’s MRI showed his cerebral palsy but nothing acute; his

echocardiogram had normal ejection fraction; and his urine drug screen was

negative. AR367. Dr. Meyer noted Mr. Springer was anticipated to return to

work by February 1. AR367.

      Mr. Springer had the follow-up full night, titration sleep study on

January 18, 2016, at the Sleep Center. AR327. ASV pressures were gradually

increased, and the majority of respiratory events and snoring were controlled.

AR327. The impression was complex sleep apnea with past CPAP failure,

snoring controlled with positive pressure therapy, and follow-up was

recommended for ASV therapy. AR327.

      Mr. Springer saw Dr. Meyer at Sanford Family Medicine on January 29,

2016, for anxiety and sleep issues. AR363. Dr. Meyer noted that based on

sleep studies, a brain MRI and an echocardiogram, he had been diagnosed with

central sleep apnea and determined to be a candidate for an ASV, a specialized

CPAP for his type of sleep apnea. AR363. Mr. Springer was waiting for

insurance approval to obtain the machine and remained exhausted, and his

chronic anxiety had been much worse due to this problem. AR363. Dr. Meyer

continued to keep him off work while waiting for the ASV machine. AR363.




                                          16
      On February 3, 2016, Mr. Springer contacted Dr. Meyer’s office stating

his short-term disability company was not finding any abnormal findings on

his recent exams to explain why he was still not working. AR363. Dr. Meyer

stated there would never be abnormal physical exam findings for his condition,

but they could get a psych assessment for his anxiety. AR363.

      Mr. Springer saw Dr. Meyer on February 24, 2016, on follow-up for his

anxiety, depression and sleep apnea. AR359. Dr. Meyer noted Mr. Springer

started CPAP and hoped it worked and helped his sleep and anxiety. AR359.

Dr. Meyer had also doubled Mr. Springer’s medication dose for his mood and

for his hypertension since his last visit. AR359.

      Mr. Springer was seen on March 4, 2016, at Sanford Family Medicine by

Nicole Vlegersdyk, LPC-MH, for an initial assessment of his mental health

symptoms. AR355-56. Ms. Vlegersdyk noted Mr. Springer was seeking short-

term disability and was hopeful that the psychiatry referral would assist with

his disability. AR356. Ms. Vlegersdyk explained to Mr. Springer that a

psychiatry referral was to help with symptoms presented/diagnosis and that

short-term disability was secondary. AR356. Ms. Vlegersdyk noted

Mr. Springer saw a psychiatrist one time at Falls Community Health and went

to two therapy sessions in November, 2015, and he reported, “they just

wouldn’t throw medication at the problem and I know that wouldn’t help.”

AR356. Ms. Vlegersdyk documented that Mr. Springer still wanted to go

through with the referral for a psychiatric evaluation. AR356. Examination

revealed Mr. Springer was agitated, anxious, had excessive worry, and he

                                          17
reported panic attacks and memory problems. AR357. He was given a

psychiatric referral. AR358.

      On March 15, 2016, Mr. Springer contacted his primary care clinic

regarding a psychiatric exam, scheduled with Dr. Price, that Mr. Springer’s

disability company had requested. AR355. Dr. Meyer referred Mr. Springer to

Thomas Price, Ph.D., for additional information on Mr. Springer’s short-term

disability through his employer, related to Mr. Springer’s anxiety, depression,

and insomnia. AR335.

      On March 23, 2016, Dr. Price conducted a psychological evaluation at

Dr. Meyer’s referral. AR335. Dr. Price’s psychological evaluation consisted of

records review, behavioral observations, sleep-related screening, functional

impairment ratings, Barkley Deficits in Executive Functioning Scale, mental

status exam, Montreal Cognitive Assessment, vocational history review,

Occupational Stress Inventory and personality testing (administered twice).

AR335-350. Dr. Price noted that Mr. Springer reported he has cerebral palsy

on his right side, but his left side is normal, and his cerebral palsy has not

affected his cognitive functioning. AR343. Mr. Springer denied going to the

emergency department for mental health problems and reported never receiving

inpatient or residential mental health care, other than very limited counseling

at the Sanford Clinic. AR344.

      Dr. Price observed that Mr. Springer was alert throughout the evaluation,

but did appear a bit sleepy at several points. AR336. Examination revealed

very flat affect, depressed mood, emotionally labile, easily agitated and tense at

                                           18
times. AR336. Mr. Springer became more easily distracted as the evaluation

proceeded. AR336. Mr. Springer was given the Montreal Cognitive Assessment

(MOCA) which indicated he had mild attention and memory-related difficulties.

AR342. Mr. Springer was given the Occupational Stress Inventory, which

revealed significant problems in the workplace. AR346. Mr. Springer was

twice given the Minnesota Multiphasic Personality Inventory – Revised (MMPI-

2), which showed excessive number of atypical and rarely given responses to

the inventory. AR347. Based on the MMPI-2 results, Dr. Price noted Mr.

Springer’s clinical scale profile could be grossly over-elevated because of the

severity of his psychopathology, an extreme plea for help or deliberate

malingering. AR347. Dr. Price concluded that Mr. Springer’s overstatements

and possible exaggeration were too extreme for further interpretation and his

MMPI-2 profile were not considered. AR347.

      Mr. Springer also completed the Million Clinic Multiaxial Inventory –

Third Edition (MCMI-III), designed to assess both clinical syndromes as well as

personality patterns. AR347. Mr. Springer’s MCMI-III response tendency

scores indicated that he magnified the level of experienced illness or

characterlogical inclination to be self-pitying, and his Clinical Syndromes scale

may be somewhat exaggerated, but standard scale modifications were utilized

to account for his response style. AR347. The MCMI-III indicated Mr. Springer

was experiencing major depression. AR347.

      Following the tests, Dr. Price diagnosed Mr. Springer with major

depressive disorder, recurrent, severe, without psychotic features; generalized

                                           19
anxiety disorder; panic disorder with agoraphobia; personality disorder with

avoidant and depressive personality traits; and complex sleep apnea. AR349.

Dr. Price concluded that Mr. Springer met the definition of disability given by

his employer because his mental illness prevented him from performing one or

more of the essential duties of his occupation. AR349. Dr. Price noted that

Mr. Springer’s mental disorder had adversely impacted his ability to function in

occupational and social settings, and that he was experiencing lethargy,

significant fatigue, daytime sleepiness, impatience, irritability, low tolerance for

frustration, poor motivation, problems focusing his attention, difficulties with

vigilance, problems processing information, problems remembering, lack of

self-discipline, agitation and anxiety towards others, and challenges to remain

in social settings or interact with others. AR349.

      Dr. Price also stated Mr. Springer was inclined to perceive others’

comments or reactions in a negative way; he predicts that he will not be treated

well and has a tendency to react abruptly and in an irrational manner; he is

easily annoyed; his mood shifts quickly; and when away from home he

becomes tense and panicky. AR350. Dr. Price concluded that Mr. Springer’s

worry, panicking, low mood, moodiness, and social apprehension prevent him

from performing his current job. AR350.

      On March 28, 2016, Mr. Springer went to Eugenio B. Matos, M.D., a

neurologist with Sanford Health, regarding his sleep apnea. AR354. Dr. Matos

noted Mr. Springer had a history of cerebral palsy with right spastic

hemiparesis, which had been stable. AR354. Dr. Matos conducted a physical

                                            20
examination and noted Mr. Springer was in no distress; was alert and oriented;

and had normal speech and normal memory. AR354. Mr. Springer’s cranial

nerves were normal, and he had no facial asymmetry or weakness. AR354.

Due to cerebral palsy, Mr. Springer had right spastic hemiparesis, overall 5-5

exempt for right foot dorsiflexion, which is 4-/5, stable as per Mr. Springer,

and he had no involuntary movements. AR354. Mr. Springer’s sensory was

normal bilaterally; his finger-nose-finger was normal; and his gait was right

hemiparetic but stable. AR354. Dr. Matos’ impression was central sleep apnea

with complex sleep apnea seen after treatment of obstructive sleep apnea,

spastic cerebral palsy, and arterial hypertension. AR354. Dr. Matos’ plan was

to obtain report of CPAP and ordered laboratory testing. AR354.

       A brain MRI obtained on January 6, 2016, showed a loss of white matter

in the left frontoparietal region with ex vacuo dilatation of the left lateral

ventricle, suggestive of chronic changes possibly due to an old ischemic insult

in that region. AR354, 393, 408. “The MRI of the brain otherwise appear[ed]

unremarkable. An acute process [was] not identified.” AR393. Mr. Springer

was complaining of daytime sleepiness and a polysomnogram obtained on

December 22, 2015, had found moderate obstructive sleep apnea. AR354. A

second polysomnogram on January 18, 2016, showed “complex sleep apnea

with failure of CPAP (in the past) with snoring controlled by positive pressure of

therapy.” AR354. Mr. Springer was currently using a CPAP or ASV therapy,

but was still feeling tired and sleepy during the day despite being compliant

with the CPAP treatment. AR354.

                                             21
Mr. Springer’s significant tiredness and sleepiness was causing him to be off

work. AR354. Dr. Matos examined Mr. Springer and noted he was in no

distress; was alert, oriented; had normal speech and normal memory; his

weight was stable at 233 pounds, with a BMI of 37.63; his cranial nerves II

through XII and visual fields were normal; and he had no facial asymmetry or

weakness. AR354. A motor exam showed right spastic hemiparesis, overall

5/5 except for right foot dorsiflexion, which is 4-/5, stable as per Mr. Springer

due to cerebral palsy. AR354. Mr. Springer had no involuntary movements;

had normal sensory bilaterally; and his gait was right hemiparetic but stable.

AR354. Dr. Matos’ impression was central sleep apnea with complex sleep

apnea seen after obstructive sleep apnea and during polysomnogram, and

spastic cerebral palsy, and Dr. Matos stated Mr. Springer might need cognitive

behavioral therapy for insomnia. AR354-55.

      On June 9, 2017, Mr. Springer was seen by Jonathan Bannwarth, M.D.,

a physician at Falls Community Health, to establish care since losing his

insurance and to request that a work function form be filled out. AR432.

Examination revealed atrophy on the right upper and lower extremities

secondary to cerebral palsy, with reduced strength on the entire right side

compared to the left side, and depressed mood. AR433.

      On June 9, 2017, Dr. Bannwarth completed a “Work Ability Form” for

the county’s rental assistance program. AR426. In the form, Dr. Bannwarth

stated Mr. Springer suffered from panic disorder, anxiety disorder, depressive

disorder, complex sleep apnea, and avoidant and dependent personality traits.

                                           22
AR426. Dr. Bannwarth stated Mr. Springer was not able to work because his

mental illness adversely impacted his ability to function in a job setting.

AR426. Dr. Bannwarth also stated Mr. Springer was unable to attend training

programs and/or search for employment. AR426.

      On November 6, 2017, Mr. Springer saw Dr. Kamstra of Falls Community

Health, who noted Mr. Springer was applying for disability due to cerebral

palsy that was diagnosed when he was two years old. AR431. Dr. Kamstra

noted Mr. Springer was there asking for forms to be filled out. AR431.

Dr. Kamstra noted Mr. Springer had a history of cerebral palsy, and his biggest

deficit is most of his right arm. AR431. Dr. Kamstra stated, “I think the

physical disability in addition to his psychological issues certainly have been

compounded, and I do not foresee any changes that are going to happen,

especially with the cerebral palsy. I think he will start getting more weakness

and maybe some spasticity.” AR431. Examination noted that Mr. Springer’s

arm “is kind of held at his side. He has boutonierre [sic] type deformity of his

hand and certainly a weakness and immobility of that area. It is not

completely flaccid. He can move it some, but he doesn’t have the strength as

compared to his left arm.” AR431. Dr. Kamstra also noted Mr. Springer’s

mental issues will be an ongoing. AR431. Dr. Kamstra wrote a “To whom it

may concern” note, stating that Mr. Springer was unable to work until further

notice, and authorized Mr. Springer for a companion animal due to his mental

health symptoms. AR436-37.




                                           23
D.    State Agency Assessments

      On July 21, 2016, Gregory Erickson, M.D., State agency physician

consultant at the initial level, stated that Mr. Springer had severe cerebral

palsy and could occasionally lift 25 pounds and frequently lift 20 pounds, and

that Mr. Springer had no manipulative limitations. AR120-21. Dr. Erickson

did state that Mr. Springer was limited to occasional pushing or pulling with

the right upper and lower extremities due to his history of cerebral palsy with

right spastic hemiparesis. AR120. Dr. Erickson also stated that due to

cerebral palsy and spastic right hemiparesis, Mr. Springer had postural

limitations and was limited to frequent balancing, kneeling, crouching, and

crawling; to occasional climbing of ramps, stairs, ladders, ropes and scaffolds;

and to avoid even moderate exposure to hazards, such as machinery and

heights. AR120-21. Dr. Erickson noted that no ADL’s were available for review

when he issued his opinion, and that he gave heavy weight to the neurology

exam from March 28, 2016, when he completed his opinion of Mr. Springer’s

physical residual functional capacity (PRFC). AR121. Dr. Erickson also found

that Mr. Springer’s sleep apnea and high blood pressure were considered non-

severe impairments with medical compliance. AR121.

      Gregory Stevens, M.D., State agency physician consultant at the

reconsideration level, issued identical PRFC findings on September 27, 2016.

AR133, 135-37. Dr. Stevens also stated that Mr. Springer had a history of

cerebral palsy “although he is only noted to have a tremor at a couple of exams,

otherwise is [sic] remains unnoticed….” AR132.

                                           24
      The state agency psychological consultant concluded:

      Mental – [Mr. Springer] alleges significant social anxiety and
      depression. He does appear to have some limitations due to his
      mental allegations, but he is still able to go out alone, maintain
      romantic relationships, and grocery shop. He appears to have some
      difficulty taking instructions from supervisors. He is noted in
      evaluations to exaggerate symptoms, and the possibility of
      deliberate malingering was even mentioned. [W]hile he complains
      of increased anxiety in his appeal form, he does not seek mental
      health treatment. He is independent in his daily activities, and has
      no periods of inpatient hospitalizations. He is only noted to seek
      treatment when requesting letters or statements from providers in
      order to remain on short-term disability, otherwise he states he is
      uninterested in medications or therapy. He was noted to be
      capable of performing in his work at home[.] [I]t was when he was
      told to come into 5 days of training at the office that he stopped
      working…. [Mr. Springer] appears capable of low social unskilled
      work.

AR132.

      On July 23, 2016, Robin Carter-Visscher, Ph.D., State agency

psychological consultant at the initial level, stated that Mr. Springer had severe

medically determinable impairments due to cerebral palsy and anxiety

disorder. AR117. Dr. Carter-Visscher also seemed to indicate that she looked

at whether the evidence supported the existence of an impairment due to an

affective disorder and personality disorder, but indicated there was insufficient

evidence in the file to evaluate the “B” and “C” criteria. AR117-19.

      On September 28, 2016, Alison Musso, Ph.D., State agency psychological

consultant at the reconsideration level, found that Mr. Springer had mild

restrictions in ADLs, moderate difficulties in maintaining social functioning,

and moderate difficulties in maintaining concentration, persistence or pace (the

“B” criteria), and also found the evidence did not establish the presence of the

                                           25
“C” criteria. AR133. Dr. Musso stated Mr. Springer was capable of “low social,

low stress environment” unskilled work AR132, 139.

E.    Testimony at the ALJ Hearing

      1.    Mr. Springer’s Testimony

      Mr. Springer testified he lived alone in an “income-based” apartment,

and received SNAP benefits. AR81-82. Mr. Springer testified that he drives

AR82. Mr. Springer testified that he is 5’6” tall and weighs 235 pounds. AR82.

Mr. Springer testified that he was lefthanded as long as he could remember

because he had cerebral palsy on the right side. AR82.

      Mr. Springer testified that he has some college education, majoring in

computer science, but it did not work out because he was working a full-time

job. AR82. Mr. Springer testified that he last worked at Esurance in January

or February, 2016, but went on short-term disability. AR83-84. Mr. Springer

also testified that he tried to go back to work at Esurance a couple of times,

but it did not work so he went back on short-term disability. AR83-84. He

testified that both the Esurance job and his prior jobs at Wells Fargo and Cigna

were incoming calls, customer service desk jobs that did not require much

lifting. AR85-86.

      Mr. Springer testified that he tried to get call center jobs with more

talking due to his disability from his cerebral palsy. AR86. He explained the

first he tried was at Pizza Hut, but he did not have the needed hand dexterity

to perform that type of work. AR86. Mr. Springer testified that he had recent




                                           26
additional symptoms from his cerebral palsy including his right knee randomly

giving out, and his left hip giving out. AR104.

      When asked why he stopped working at Esurance, Mr. Springer testified

that he was not focused on his sales job at Esurance because his mom had

leukemia and he wanted to be with her at the hospital. AR87. He had some

attendance issues and was not meeting his sales stats at Esurance. AR87-88.

He transferred from Esurance sales side to the Esurance DriveSense

department because it was a better fit. AR87-88. He asked his DriveSense

manager if he could work at home, and his manager approved it. AR88.

Esurance merged with another department and the new manager would not let

him work from home. AR88. He told the new manager he was more

comfortable working at home because of the social anxiety and depression, but

the new manager would not let him work from home. AR88. He talked to his

doctor about the situation and that is when he started the short-term disability

through the insurance of Esurance. AR88-89.

      Mr. Springer testified that his depression reduced his motivation, that he

had constant fatigue, and that he had problems staying awake and was taking

caffeine pills to stay awake at appointments. AR89. Mr. Springer said he

shopped at Wal-Mart at 2:00 to 3:00 a.m. to avoid people due to his anxiety.

AR90. Mr. Springer testified he had problems with his memory, concentration

and focus. AR92.

      Mr. Springer testified he was no longer taking medication for his mental

impairments because he had lost his insurance. AR94. Mr. Springer also

                                          27
testified that he started going to the community health clinic, but they would

not prescribe the medications until he saw a psychologist, and there was a six

to eight week wait time to be seen. AR94. Mr. Springer testified, “so I just kind

of – procrastination that I haven’t, and also finances that I haven’t made

regular appointments right now.” AR94. He said he tried counseling a couple

times in the past, but it ended when he lost his insurance and due to high co-

pays. AR94.

      Mr. Springer testified his daily activities consist of looking at Facebook or

other websites on the internet, playing video games, watching something on

YouTube or Netflix, reading a book, going to the grocery store usually once a

week, driving usually at night, doing laundry, washing dishes, getting rid of

trash, taking care of his two companion animal cats, and cleaning the litter

box. AR98-100.

      Mr. Springer testified that working out of his house was not related to

any symptoms he was having. AR102. Mr. Springer testified that he worked

out of his house because he had the opportunity to work from home, that it

was something he wanted to try, and that he loved it. AR102-03.

      2.    Vocational Expert Testimony

      The ALJ asked the VE a hypothetical that incorporated the limitations

defined in the RFC, except the need for hourly bathroom breaks and the VE

testified the individual would not be able to perform Mr. Springer’s past work,

but could perform the occupations of copy machine operator, DOT# 207.685-

014, light work, with 49,000 jobs available nationally; mail clerk,

                                           28
DOT# 209.687-026, light work, with 55,000 jobs available nationally; and

clerical checker, DOT# 222.687-010, light work, with 68,000 jobs available

nationally. AR109-10.

      The ALJ then added an additional limitation that the individual was

“going to need hourly bathroom breaks lasting up to five minutes in duration.”

AR110. The VE testified, “I believe with just five minutes every hour for a

bathroom break, that would fit those three jobs.” AR110. The VE also testified

that an individual could be off task throughout the day up to 15% of the time

for additional breaks or other reasons and maintain their job. AR110.

      3.    Other Evidence

      A letter from Sedgwick Claims Management (Sedgwick) documents that

Mr. Springer was on short-term disability leave from work from October 12,

2015, to October 26, 2015, and from November 12, 2015, to January 29, 2016,

following 7-day waiting periods, and he was on FMLA leave. AR177. His

disability was then denied effective January 30, 2016, and he was advised to

return to work. AR177. The letter from Sedgwick states there were no

objective findings to support the severity of Mr. Springer’s condition and an

inability to perform his job duties, and there was no medical information to

suggest that he was unable to perform the necessary functions of his job

position. AR178. Esurance terminated Mr. Springer’s employment on March

15, 2016, because Mr. Springer stopped notifying Esurance of his absences

since February 19, 2016. AR180.




                                          29
      In a disability report, Mr. Springer reported that his weight gain had

made it harder to dress and to bend his limbs, but he had no problem with

bathing, caring for his hair, shaving, feeding himself, or using the toilet.

AR257. Mr. Springer stated he did not need reminders to take care of his

personal grooming or to take medicine. AR258. Mr. Springer reported that he

prepares his own meals daily, cleans the apartment, washes dishes, does

laundry, drives a car, and shops for food and clothes. AR258-59. Mr. Springer

reported he is able to pay bills, count change, handle a savings account, and

use a checkbook. AR259. In another report, Mr. Springer stated weight gain

had caused him to get winded easier, and his limbs and feet hurt. AR261.

Mr. Springer reported he is left handed. AR261. In a disability report,

Mr. Springer reported that he lacked hand/eye coordination, and his cerebral

palsy affects his right side with a lack of muscle strength and dexterity,

restricts his movement and options, and he is slower.

F.    Disputed Facts

      1.    In Step 3 the ALJ did not state in his decision that he considered

Listing 12.08, for Mr. Springer’s Personality Disorder. AR14-15.

      2.    Mr. Springer submitted additional evidence to the Appeals Council

regarding Post-Impairment Syndrome which is a syndrome caused by the

motor issues initially caused by cerebral palsy, but then impacts individuals as

they age after years of moving in non-optimal ways and living with spastic

muscles. AR34-37. Common symptoms of Post-Impairment Syndrome are




                                            30
arthritis pain, weakness, fatigue, and depression. AR38-40. Defendant

disputes this fact because it is an excerpt from a web site and not evidence.

                                 DISCUSSION

A.    Standard of Review

      When reviewing a denial of benefits, the court will uphold the

Commissioner’s final decision if it is supported by substantial evidence on the

record as a whole. 42 U.S.C. § 405(g); Minor v. Astrue, 574 F.3d 625, 627 (8th

Cir. 2009). Substantial evidence is defined as more than a mere scintilla, less

than a preponderance, and that which a reasonable mind might accept as

adequate to support the Commissioner’s conclusion. Richardson v. Perales,

402 U.S. 389, 401 (1971); Klug v. Weinberger, 514 F.2d 423, 425

(8th Cir. 1975). “This review is more than a search of the record for evidence

supporting the [Commissioner’s] findings, and requires a scrutinizing analysis,

not merely a rubber stamp of the [Commissioner’s] action.” Scott ex rel. Scott

v. Astrue, 529 F.3d 818, 821 (8th Cir. 2008) (cleaned up).

      In assessing the substantiality of the evidence, the evidence that detracts

from the Commissioner’s decision must be considered, along with the evidence

supporting it. Minor, 574 F.3d at 627. The Commissioner’s decision may not

be reversed merely because substantial evidence would have supported an

opposite decision. Woolf v. Shalala 3 F.3d 1210, 1213 (8th Cir. 1993); Reed v.

Barnhart, 399 F.3d 917, 920 (8th Cir. 2005). If it is possible to draw two

inconsistent positions from the evidence and one of those positions represents

the Commissioner’s findings, the Commissioner must be affirmed. Oberst v.

                                          31
Shalala, 2 F.3d 249, 250 (8th Cir. 1993). “In short, a reviewing court should

neither consider a claim de novo, nor abdicate its function to carefully analyze

the entire record.” Mittlestedt v. Apfel, 204 F.3d 847, 851

(8th Cir. 2000)(citations omitted).

      The court must also review the decision by the ALJ to determine if an

error of law has been committed. Smith v. Sullivan, 982 F.2d 308, 311

(8th Cir. 1992); 42 U.S.C. § 405(g). Specifically, a court must evaluate whether

the ALJ applied an erroneous legal standard in the disability analysis.

Erroneous interpretations of law will be reversed. Walker v. Apfel, 141 F.3d

852, 853 (8th Cir. 1998)(citations omitted). The Commissioner’s conclusions

of law are only persuasive, not binding, on the reviewing court. Smith, 982

F.2d at 311.

B.    The Disability Determination and the Five-Step Procedure

      Social Security law defines disability as the inability to do any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(I), 423(d)(1); 20 C.F.R. § 404.1505. The impairment

must be severe, making the claimant unable to do his previous work, or any

other substantial gainful activity which exists in the national economy. 42

U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-404.1511.

      The ALJ applies a five-step procedure to decide whether an applicant is

disabled. This sequential analysis is mandatory for all SSI and SSD/DIB

                                           32
applications. Smith v. Shalala, 987 F.2d 1371, 1373 (8th Cir. 1993); 20 C.F.R.

§ 404.1520. The five steps are as follows:

      Step One: Determine whether the applicant is presently engaged
      in substantial gainful activity. 20 C.F.R. § 404.1520(b). If the
      applicant is engaged in substantial gainful activity, he is not
      disabled and the inquiry ends at this step.

      Step Two: Determine whether the applicant has an impairment or
      combination of impairments that are severe, i.e. whether any of the
      applicant=s impairments or combination of impairments
      significantly limit his physical or mental ability to do basic work
      activities. 20 C.F.R. § 404.1520(c). If there is no such impairment
      or combination of impairments the applicant is not disabled and
      the inquiry ends at this step. NOTE: the regulations prescribe a
      special procedure for analyzing mental impairments to determine
      whether they are severe. Browning v. Sullivan, 958 F.2d 817, 821
      (8th Cir. 1992); 20 C.F.R. § 1520a. This special procedure
      includes completion of a Psychiatric Review Technique Form
      (PRTF).

      Step Three: Determine whether any of the severe impairments
      identified in Step Two meets or equals a “Listing” in Appendix 1,
      Subpart P, Part 404. 20 C.F.R. § 404.1520(d). If an impairment
      meets or equals a Listing, the applicant will be considered disabled
      without further inquiry. Bartlett v. Heckler, 777 F.2d 1318, 1320
      n.2 (8th Cir. 1985). This is because the regulations recognize the
      “Listed” impairments are so severe that they prevent a person from
      pursuing any gainful work. Heckler v. Campbell, 461 U.S. 458,
      460, (1983). If the applicant’s impairment(s) are severe but do not
      meet or equal a Listed impairment the ALJ must proceed to step
      four. NOTE: The “special procedure” for mental impairments also
      applies to determine whether a severe mental impairment meets or
      equals a Listing. 20 C.F.R. § 1520a(c)(2).

      Step Four: Determine whether the applicant is capable of
      performing past relevant work (PRW). To make this determination,
      the ALJ considers the limiting effects of all the applicant’s
      impairments, (even those that are not severe) to determine the
      applicant’s residual functional capacity (RFC). If the applicant’s
      RFC allows him to meet the physical and mental demands of his
      past work, he is not disabled. 20 C.F.R. §§ 404.1520(e);
      404.1545(e). If the applicant’s RFC does not allow him to meet the



                                             33
      physical and mental demands of his past work, the ALJ must
      proceed to Step Five.

      Step Five: Determine whether any substantial gainful activity
      exists in the national economy which the applicant can perform.
      To make this determination, the ALJ considers the applicant’s
      RFC, along with his age, education, and past work experience. 20
      C.F.R. § 1520(f).

C.    Burden of Proof

      The plaintiff bears the burden of proof at steps one through four of the

five-step inquiry. Barrett v. Shalala, 38 F.3d 1019, 1024 (8th Cir. 1994);

Mittlestedt, 204 F.3d at 852; 20 C.F.R. § 404.1512(a). The burden of proof

shifts to the Commissioner at step five. Nevland v. Apfel, 204 F.3d 853, 857

(8th Cir. 2000); Clark v. Shalala, 28 F.3d 828, 830 (8th Cir. 1994). “This

shifting of the burden of proof to the Commissioner is neither statutory nor

regulatory, but instead, originates from judicial practices.” Brown v. Apfel, 192

F.3d 492, 498 (5th Cir. 1999). The burden shifting is “a long standing judicial

gloss on the Social Security Act.” Walker v. Bowen, 834 F.2d 635, 640 (7th Cir.

1987). Moreover, “[t]he burden of persuasion to prove disability and to

demonstrate RFC remains on the claimant, even when the burden of

production shifts to the Commissioner at step five.” Stormo v. Barnhart 377

F.3d 801, 806 (8th Cir. 2004).

D.    The Parties’ Positions

      Mr. Springer asserts the Commissioner erred in three ways: (1) the

Commissioner failed to properly identify all of Mr. Springer’s severe

impairments; (2) the Commissioner’s determination of Mr. Springer’s RFC is



                                          34
not supported by substantial evidence4; and (3) the Commissioner’s Step 5

finding that there is a significant number of occupations Mr. Springer can

perform is not supported by substantial evidence.5 The Commissioner asserts

the ALJ’s decision is supported by substantial evidence in the record and the

decision should be affirmed.

E.      Analysis

        Mr. Springer’s assignments of error are discussed in turn below.

        1.    Whether the Commissioner Properly Identified All of
              Mr. Springer’s Severe Impairments.

        The ALJ identified the following medically determinable severe

impairments: (1) cerebral palsy with right spastic hemiparesis; (2) generalized

anxiety disorder; (3) major depressive disorder; (4) personality disorder;

(5) panic disorder; and (6) social anxiety disorder. The ALJ identified the

following medically determinable but non-severe impairments: (1) urinary

frequency; (2) deviated septum resulting in sleep apnea/insomnia;

(3) hypertension; and (4) obesity.

        Mr. Springer asserts the ALJ should have categorized his urinary

impairment and his obesity as severe impairments rather than non-severe

impairments. At step two, it is the claimant’s burden to demonstrate a

(1) severe (2) medically determinable impairment, but the burden is not difficult

to meet and any doubt about whether the claimant met her burden is resolved

in favor of the claimant. Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007);


4   This assignment of error contains two subparts.
5   This assignment of error also contains two subparts.
                                           35
Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir. 2001); Quinn v. Berryhill,

2018 WL 1401807 *5 (D.S.D. Mar. 20, 2018); and Dewald v. Astrue, 590 F.

Supp. 2d 1184, 1199 (D.S.D. 2008) (citing SSR 85-28)).

      An impairment is “medically determinable” if it results from “anatomical,

physiological, or psychological abnormalities that can be shown by medically

acceptable clinical and laboratory diagnostic techniques.” See 20 C.F.R.

§ 404.1521. “Therefore, a physical or mental impairment must be established

by objective medical evidence from an acceptable medical source.” Id. If an

impairment is medically determinable, then the Commissioner next considers

whether it is severe. Id.

      An impairment is not severe if it does not significantly limit the

claimant’s physical or mental ability to do basic work activities.6 See 20 C.F.R.

§ 404.1522(a). Basic work activities include, but are not limited to: walking,

standing, sitting, lifting, pushing, pulling, reaching, carrying, handling, seeing,

hearing, speaking, use of judgment; responding appropriately to supervisors

and co-workers and usual work situations, dealing with changes in a routine

work setting, and understanding, carrying out, and remembering simple

instructions. Id. at (b). At step two only medical evidence is evaluated to

assess the effects of an impairment on the ability to perform basic work




6 Paradoxically, the Commissioner’s regulations do not define “severe,” but
rather define what is “not severe.” The inference from the regulation is that a
severe impairment does significantly limit a claimant’s physical or mental
ability to do basic work activities.
                                           36
activities. See SSR 85-28. Therefore, subjective complaints by the claimant

are not part of the step two analysis. Id.

            a.     urinary frequency

      The ALJ found Mr. Springer had a medically determinable impairment of

urinary frequency, but that it was non-severe because Mr. Springer’s treatment

record dated March, 2016, indicated Mr. Springer had “good” bowel and

bladder control and that after that date, Mr. Springer sought no further specific

treatment for the condition. AR13, citing to AR354. The ALJ cited to a

neurologist’s note (AR354) who was treating Mr. Springer for his sleep apnea

issues in support of this conclusion. Id. Mr. Springer asserts it was error to

rely on this treatment note to conclude his urinary frequency impairment was

not severe, because urinary frequency was not the purpose of this medical

visit, nor was that issue even specifically addressed during this medical

consult. Instead, the comment “good bowel and bladder control” was simply

listed under the “review of systems” section of the medical note. Id.

      Mr. Springer asserts his urinary frequency problem should have been

identified as a severe impairment, citing a citation to a printout from a website

he provided to the Appeals Council. See AR34-75. It appears this document

was made a part of the administrative record, but was not officially marked as

evidence which was formally considered by the Appeals Council. See AR4-5

(listing Exhibits which were considered by the Appeals Council). The website

explains persons with cerebral palsy have a higher incidence than others of

incontinence, and it is a condition often associated with cerebral palsy. The

                                             37
website also states surgery is an option to correct such incontinence. AR66.

The website speaks in generalities. Id.

      Mr. Springer never specifically alleges he suffers from incontinence.

Mr. Springer never sought medical treatment for this condition. Nor does he

claim that any of his medical providers have recommended he undergo a

surgical treatment for incontinence. Further, Mr. Springer did not list

incontinence or any form of urinary difficulty as an impairment in his disability

application (AR184-90; 255), or in his supporting function report (AR255-263).

      Next, Mr. Springer criticizes the ALJ for failing to categorize his “urinary

frequency” as a severe impairment, because the ALJ inserted into the RFC

Mr. Springer’s alleged limitation of the need for a “bathroom break” once per

hour. AR16. This limitation was not imposed by any physician. Indeed,

neither the ALJ in its decision nor Mr. Springer in his argument to this court

cite any medical opinion or evidence in support of the notion that Mr. Springer

has a medically determinable impairment (mild or severe) regarding urinary

frequency or incontinence.

      The ALJ appears to have inserted the hourly bathroom break limitation

based solely upon Mr. Springer’s hearing testimony (AR95) about his need for

hourly bathroom breaks, which Mr. Springer attributed to a side effect of the

diuretic medication he took for his blood pressure. Id. Mr. Springer estimated

that because of his medication (not his cerebral palsy) he could not work at a

call center because he approximated his need to use the bathroom at once per

hour. Id.

                                           38
      Mr. Springer cites SSR 96-9p in support of the proposition that to be

successful in sedentary jobs, an individual will be expected to able to remain

seated at their work station with no more than their morning break, afternoon

break, and lunch break—at approximately “2-hour intervals.” See SSR 96-9p

at POLICY INTERPRETATION—Guidelines for Evaluating the Ability to Do Less

Than a Full Range of Sedentary Work—Exertional and Non-Exertional

Limitations and Restrictions—Sitting.

      Later in his hearing testimony, however, upon examination by his own

representative, Mr. Springer conceded that when he did work at the call center,

the two daily provided breaks plus lunch were sufficient for his bathroom

needs. AR106. Though the ALJ’s hypothetical and ultimate RFC which

imposes a limitation of the need to take an hourly bathroom break may be

inconsistent with SSR 96-9p, Mr. Springer’s own testimony about his abilities

is consistent with the requirement. The court can discern no error in the ALJ’s

failure to designate Mr. Springer’s alleged urinary frequency as a severe

impairment.

             b.    obesity

      The ALJ also determined Mr. Springer’s medically determinable obesity

was a mild impairment. AR14. The ALJ’s discussion regarding Mr. Springer’s

obesity is repeated in its entirety below:

      The undersigned has considered the effects of the claimant’s
      obesity and its possible limitation of function in accordance with
      the requirements of SSR 02-01p. Medical records show that the
      claimant has a body mass index (BMI) ranging from 37.3 to 40.3.
      Exh. 1F, p. 10; Exh. 6F, p. 7. This meets the criteria of morbid
      obesity in the National Institutes of Health’s CLINICAL GUIDELINES ON
                                             39
      THE IDENTIFICATION, EVALUATION, AND TREATMENT OF OVERWEIGHT AND
      OBESITY IN ADULTS (NIH Publication No. 98-4083, September, 1998).
      However, there is no persuasive evidence that the claimant’s
      obesity significantly affects or exacerbates his physical
      impairment. The claimant has not undergone any special
      treatment for weight loss (such as consideration for bariatric
      surgery) and indeed, does not make any significant allegations that
      his weight causes, or contributes to, any degree of functional
      limitation. Therefore, the undersigned concludes that the
      claimant’s obesity is not a severe impairment.

See AR14. Mr. Springer asserts this analysis is insufficient, stating the ALJ

failed to conduct the individualized assessment mandated by SSR 02-01p.7

      Mr. Springer asserts the ALJ insufficiently considered his obesity

because though the ALJ acknowledged the obesity, it never mentioned the

combined effect of the obesity and Mr. Springer’s cerebral palsy or the effect his

obesity had upon, for example, his sleep apnea condition. This is especially

true, Mr. Springer argues, given the fact that Mr. Springer’s proposed jobs

(copy machine operator, mail clerk, and clerical checker) were more physically

demanding than his past relevant work (telephone customer clerk and

statistical report clerk). Springer asserts the ALJ’s rationalization that he had

not asserted his weight caused functional limitations is not accurate.




7 The court notes that SSR 02-1p was rescinded and replaced with SSR 19-2p.
However, SSR 19-2p explains the SSA began using that regulation on its
effective date (May 20, 2019), and that for all Social Security disability
applications filed on or before May 20, 2019, the old regulation (SSR 02-01p),
continued to apply. The replacement SSR (19-2p) explains, however, that for
cases that are remanded after its effective date, “we will apply this SSR to the
entire period at issue in the decision we make after the court’s remand.” SSR
19-2p will therefore apply on remand in this case.


                                           40
      The court notes that in his initial disability report, Mr. Springer did not

list obesity as one of the medical conditions that limited his ability to work.

AR221.8 The SSA’s own regulations make clear that the claimant bears the

burden to inform the ALJ of all of his impairments. See 20 C.F.R.

§ 404.1512(a)(1). That regulation states in relevant part, “In general, you have

to prove to us that you are . . . disabled. . . We will consider only impairments

you say you have or about which we receive evidence.” Id. The Commissioner

asserts in this case that the ALJ fulfilled its duty by including the above-quoted

discussion about Mr. Springer’s obesity in its decision, because Mr. Springer

never even cited obesity as one of the medical conditions which affected his

ability to work in the first instance.

      The claimant alleging the medical condition is only the first half of the

equation, however. The ALJ is also required to consider medical conditions

“about which [it] receives evidence.” See 20 C.F.R. § 404.1512(a)(1). Through

the evidence received into the record, the ALJ clearly recognized obesity was an

issue in Mr. Springer’s case, because the ALJ discussed the issue sua sponte in

its written decision. And Mr. Springer did explain in his function report that

his weight made it difficult to dress and bend, made him become winded more

easily, and made his limbs and feet hurt, and that he had sleep apnea. AR257-

61. Additionally, Mr. Springer argues he had not engaged in physically

demanding work for many years, so he would not necessarily have been able to


8Mr. Springer listed social anxiety, depression, stress, sleep apnea, dizzy
spells, high blood pressure, lack of focus, short term/long term memory loss,
and cerebral palsy as the conditions which limited his ability to work. AR221.
                                           41
predict known how his obesity might affect his work abilities. See Docket 17,

p. 6.

        Because the ALJ clearly recognized there was evidence in the record to

support a medically determinable impairment of obesity, the ALJ was required

to follow the directives of SSR 02-01p to determine whether obesity is a severe

or non-severe impairment.

        SSR 02-02p explains how to determine the severity of obesity as a

medically determinable impairment at     POLICY INTERPRETATION:   General:

Sequential Evaluation: Step 2: Severe Impairment: ¶ 6: When is Obesity a

“Severe” Impairment? This portion of SSR 02-01p instructs that, as with any

other medically determinable impairment, the ALJ should examine whether the

claimant’s obesity, alone or in combination with another medically

determinable impairment, significantly limits the claimant’s ability to do basic

work activities. Id. The ALJ should also consider whether the effects of any

symptoms such as pain or fatigue limit functioning. Id. Therefore, obesity is

considered “not severe” only if it is a slight abnormality that has no more than

a minimal effect on the claimant’s ability to do basic work activities. Id.

Finally, there is no specific level of weight or BMI that equates with a “severe”

or “not severe” impairment (i.e. “extreme” or “morbid” obesity). Instead, the

ALJ should conduct an individualized assessment of the impact of obesity on

the claimant’s functioning when deciding whether the impairment is severe.

Id. (emphasis added).




                                           42
      The above directive is compared to the ALJ’s discussion about whether

Mr. Springer’s obesity met the definition of a severe impairment. When this

comparison is made, it becomes apparent that the ALJ’s analysis bears little

resemblance to the analysis required by SSR 02-01p. First, the ALJ stated

Mr. Springer’s obesity fell into the category of “morbid,” a finding the SSR

explicitly states is not determinative.

      Next, the ALJ stated there is no persuasive evidence that the claimant’s

obesity significantly affects or exacerbates his physical impairment because he

had not undergone any particular treatment for his weight, such as bariatric

surgery. But SSR 02-01p does not suggest bariatric surgery or any other form

of treatment is an appropriate consideration in determining whether obesity is

a severe or non-severe medical impairment. Next, the ALJ stated Mr. Springer

had not made any allegations that his weight causes or contributes to any

degree to any functional limitation. This portion of the ALJ’s justification for

failing to deem Mr. Springer’s obesity severe is simply incorrect. Though he did

not specify it contributed to limiting his work function, Mr. Springer stated in

his disability function report that his weight gain caused him to become

winded more easily, to make limbs and feet hurt, and that he had sleep apnea.

AR261. He also explained his weight made it harder to bend his limbs.

AR257. These statements of limitation apply to Mr. Springer’s functioning

whether in activities of daily living or a work setting. The court concludes

remand is appropriate for further consideration of whether Mr. Springer’s

obesity is a severe impairment.

                                           43
      2.     Whether the Commissioner’s Determination of Mr. Springer’s
             RFC Is Supported by Substantial Evidence.

      Residual functional capacity is “defined as what the claimant can still do

despite his or her physical or mental limitations.” Lauer v. Apfel, 245 F.3d

700, 703 (8th Cir. 2001) (citations omitted, punctuation altered). “The RFC

assessment is an indication of what the claimant can do on a ‘regular and

continuing basis’ given the claimant’s disability. 20 C.F.R. § 404.1545(b).”

Cooks v. Colvin, 2013 WL 5728547 at *6 (D.S.D. Oct. 22, 2013). The

formulation of the RFC has been described as “probably the most important

issue” in a Social Security case. McCoy v. Schweiker, 683 F.2d 1138, 1147

(8th Cir. 1982), abrogation on other grounds recognized in Higgins v. Apfel, 222

F.3d 504 (8th Cir. 2000).

      When determining the RFC, the ALJ must consider all a claimant’s

mental and physical impairments in combination, including those impairments

that are severe and those that are not severe. Lauer, 245 F.3d at 703; Social

Security Ruling (SSR) 96-8p 1996 WL 374184 (July 2, 1996). Although the

ALJ “bears the primary responsibility for assessing a claimant’s residual

functional capacity based on all the relevant evidence . . . a claimant’s residual

functional capacity is a medical question.”9 Lauer, 245 F.3d at 703 (citations


9 Relevant evidence includes: medical history; medical signs and laboratory
findings; the effects of treatment, including limitations or restrictions imposed
by the mechanics of treatment (e.g., frequency of treatment, duration,
disruption to routine, side effects of medication); reports of daily activities; lay
evidence; recorded observations; medical source statements; effects of
symptoms, including pain, that are reasonably attributable to a medically
determinable impairment; evidence from attempts to work; need for a
structured living environment; and work evaluations. See SSR 96-8p.
                                            44
omitted) (emphasis added). Therefore, “[s]ome medical evidence must support

the determination of the claimant’s RFC, and the ALJ should obtain medical

evidence that addresses the claimant’s ability to function in the workplace.” Id.

(citations omitted).

      “The RFC assessment must always consider and address medical source

opinions.” SSR 96-8p. If the ALJ’s assessment of RFC conflicts with the

opinion of a medical source, the ALJ “must explain why the [medical source]

opinion was not adopted.” Id. “Medical opinions from treating sources about

the nature and severity of an individual’s impairment(s) are entitled to special

significance and may be entitled to controlling weight. If a treating source’s

medical opinion on an issue of the nature and severity of an individual’s

impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial

evidence in the case record, the [ALJ] must give it controlling weight.” Id.

      Ultimate issues such as RFC, “disabled,” or “unable to work” are issues

reserved to the ALJ. Id. at n. 8. Medical source opinions on these ultimate

issues must still be considered by the ALJ in making these determinations. Id.

However, the ALJ is not required to give such opinions special significance

because they were rendered by a treating medical source. Id.

      “Where there is no allegation of a physical or mental limitation or

restriction of a specific functional capacity, and no information in the case

record that there is such a limitation or restriction, the adjudicator must

consider the individual to have no limitation or restriction with respect to that

                                           45
functional capacity.” SSR 96-8p. However, the ALJ “must make every

reasonable effort to ensure that the file contains sufficient evidence to assess

RFC.” Id.

      When writing its opinion, the ALJ “must include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence. . . In assessing RFC, the adjudicator must

. . . explain how any material inconsistencies or ambiguities in the evidence in

the case record were considered and resolved.” Id.

      “[T]o find that a claimant has the [RFC] to perform a certain type of work,

the claimant must have the ability to perform the requisite acts day in and day

out, in the sometimes competitive and stressful conditions in which real people

work in the real world.” Reed, 399 F.3d at 923 (citations omitted, punctuation

altered); SSR 96-8p 1996 WL 374184 (“RFC is an assessment of an individual’s

ability to do sustained work-related physical and mental activities in a work

setting on a regular and continuing basis” for “8 hours a day, for 5 days a

week, or an equivalent work schedule.”).

      While it is true that the ALJ is free to formulate the RFC from all the

evidence including the opinion evidence and the medical records, it is also

established law that the ALJ may not substitute its own opinions for those of

the physician. Finch v. Astrue, 547 F.3d 933, 938 (8th Cir. 2008), nor may the

ALJ “play doctor” or rely on its own interpretation of the meaning of the

medical records. Pate-Fires v. Astrue, 564 F.3d 935, 946-47 (8th Cir. 2009).




                                           46
      These principles were recently reaffirmed in Combs v. Berryhill, 878 F.3d

642, 647 (8th Cir. 2017). In Combs, the claimant alleged disability as a result

of combined impairments of rheumatoid arthritis, osteoarthritis, asthma, and

obesity. Id. at 643. The only medical opinions in the file regarding Ms. Combs’

RFC were from two State agency physicians who had never treated or examined

Ms. Combs. Id. at 644. Those physicians instead based their opinions on their

review of Ms. Combs’ medical records. They gave differing opinions as to

Ms. Combs’ RFC (one opined she was capable of light duty work, while the

other opined she was capable of only sedentary work). Id. at 645.

      In deciding which opinion to credit, the ALJ found Ms. Combs’ subjective

complaints not entirely credible based upon the ALJ’s own review of her

medical records and notations therein which indicated she was in “no acute

distress” and that she had “normal movement of all extremities.” Id. The State

agency physicians apparently did not base their opinions on these

observations. Ms. Combs asserted the ALJ should have contacted the

physicians for clarification of what the notations meant rather than rely upon

its own inferences. Id. at 646.

      The Eighth Circuit agreed, concluding the ALJ erred by relying on its

own inferences as to the relevance of the two phrases “no acute distress” and

“normal movement of all extremities” as it was significant to her conditions. Id.

at 647. The court found the relevance of these medical terms was not clear in

terms of Ms. Combs’ ability to function in the workplace, because her medical

providers also consistently noted in their treatment records that she was had

                                          47
rheumatoid arthritis, prescribed medication for severe pain, and noted trigger

point and joint pain with range of motion. Id. So, by relying on its own

interpretation of “no acute distress” and “normal movement of all extremities,”

in terms of Ms. Combs’ RFC, the ALJ failed to fulfill his duty to fully develop

the record. Id.

      Additionally, SSR 96-8p instructs ALJs how to determine RFC and how

to explain their determinations. That ruling contains requirements for the

ALJ’s narrative discussion. One of those requirements is that the RFC

assessment must “include a resolution of any inconsistencies in the evidence

as a whole . . .” Id. at p. 13. Another is that “[t]he RFC assessment must

always consider and address medical source opinions. If the RFC assessment

conflicts with an opinion from a medical source, the adjudicator must explain

why the opinion was not adopted.” Id. at p. 14.

      The ALJ formulated Mr. Springer’s RFC as follows:

      After careful consideration of the entire record, the undersigned
      finds that the claimant has the residual functional capacity to
      perform light work as defined in 20 CFR 404.1567(b) except that
      the claimant can lift and carry up to 20 pounds occasionally and
      10 pounds frequently; can sit for six hours in an eight-hour day;
      can occasionally push and pull with the right upper and lower
      extremity; can occasionally climb ramps and stairs, can never
      climb ladders or scaffolds, can occasionally balance, stoop, kneel,
      crouch and crawl, can frequently reach (both overhead and all
      other directions) with the right upper extremity; and can frequently
      handle, finger, and feel with the right hand. The claimant cannot
      tolerate exposure to unprotected heights or moving mechanical
      parts. The claimant would need hourly bathroom breaks lasting
      five minutes in duration. Finally, the claimant is capable of only
      simple, routine tasks, with simple, work-related decisions, and
      occasional interactions with supervisors, co-workers, and the
      general public.


                                           48
AR16. Mr. Springer asserts the ALJ’s formulation of his RFC was not

supported by substantial evidence for two reasons, discussed below.

            a.     Whether the Commissioner Properly Determined the
                   Limitations from Mr. Springer’s Cerebral Palsy.

      Mr. Springer’s first criticism of the manner in which the ALJ formulated

the RFC is the ALJ’s failure to properly account for the physical limitations

presented by Mr. Springer’s cerebral palsy. Mr. Springer argues that though

the ALJ accepted cerebral palsy as a severe medically determinable

impairment—including its right-sided hemiparesis--the ALJ rejected every

medical opinion in the file as to the actual physical limitations his cerebral

palsy imposed.

      Instead, Mr. Springer argues, the ALJ improperly interpreted the medical

evidence in the record to draw its own conclusions about the physical

limitations presented by cerebral palsy. This, Mr. Springer argues, the ALJ

was not allowed to do. The specific physical limitations which Mr. Springer

cites as improperly inferred by the ALJ are: the ability to lift up to 20 pounds

up to one third of the day (including with his right hand/arm ); lifting up to ten

pounds two-thirds of the day, (including with his right hand/arm); and

frequently (up to two-thirds of the day) (including with his right hand/arm)

reaching, handling, fingering and feeling.

      The ALJ also determined, however, that Mr. Springer could only

occasionally push and pull with his right arm and right leg. Mr. Springer

observes the ALJ did not explain why it limited Mr. Springer to only

occasionally pushing and pulling with his right arm, while determining
                                             49
Mr. Springer is capable of frequent reaching, lifting, carrying, handling, and

fingering with the same extremity.

      The State agency physicians (doctors Gregory Erickson at the initial level

and Gregory Stevens on reconsideration) found Mr. Springer capable of working

at the medium duty level. AR 120-21; 133-37.10 In other words, they found

Mr. Springer could occasionally lift 25 pounds and frequently lift 20 pounds,

and that he had no manipulative limitations. Id. These physicians did limit

Mr. Springer to occasional pushing or pulling with the right upper and lower

extremities because of his right cerebral palsy with right spastic hemiparesis.

Id. They also limited Mr. Springer to postural limitations of frequent

balancing, kneeling, crouching and crawling, and occasional climbing of

ramps, stairs, ladders, ropes, and scaffolds, and to avoid even moderate

exposure to hazards such as machinery and heights. Id.

      The ALJ gave only “partial” weight to these State agency physician

opinions, because the ALJ acknowledged ongoing exam abnormalities

regarding Mr. Springer’s right upper extremity supported a greater degree of

limitation. AR21. The ALJ considered, but gave “little” weight to the opinions

of each of Mr. Springer’s treating physicians. See AR19-21 (giving “little”

weight to the opinions of Drs. Meyer, Bannwarth, Price, and Kamstra).


10In its decision, the ALJ mistakenly stated the State agency physicians found
Mr. Springer capable of working at the light duty level. See AR21. This is
incorrect because the lifting abilities assigned by Drs. Erickson and Stevens
(20 pounds frequently and 25 pounds occasionally) are beyond the limits of
those required for light-duty work. The lifting limits for light-duty work are 10
pounds frequently and 20 pounds occasionally. See 20 C.F.R. § 404.1567(b).


                                          50
Because the ALJ gave only “partial” weight to the State agency physicians’

opinions, and gave “little” weight to the opinions of his treating physicians,

Mr. Springer asserts the only way the ALJ could have formulated his RFC is by

drawing its own inferences from the medical records.

      For example, Mr. Springer’s brain MRI documented abnormalities

consistent with Mr. Springer’s cerebral palsy. See AR367; 354; 393; 408. The

medical records regarding this MRI state as follows:

      MRI of the brain on January 6, 2016, without contrast showed loss
      of white matter within the left frontoparietal region with ex vacuo
      dilation of the left lateral ventricle suggestive of chronic changes
      probably due to an old ischemic insult in that region, otherwise
      MRI being negative.” AR 354. Patient’s MRI showed his cerebral
      palsy but nothing acute.” AR367. FINDINGS: There is loss of
      white matter adjacent to the posterior atrium of the left lateral
      ventricle. The appearance suggests old ischemic change. I do not
      see evidence of midline shift, neoplasm, hemorrhage, acute infarct
      or hydrocephalus. Flow void is seen within intercranial vertebral,
      basilar, and carotid arteries. There is mild mucosal thickening
      within the sphenoid sinus. The remainder of the paranasal
      sinuses appears clear. The middle ears and mastoid air cells
      appear clear. IMPRESSION: There is a loss of white matter in the
      left frontoparietal region associated with ex vacuo dilation of the
      left lateral ventricle. The appearance suggests chronic changes
      possibly old ischemic change in the region. The MRI of the brain
      otherwise appears unremarkable. An acute process is not
      identified. Incidental note is made of mild mucosal thickening
      within the sphenoid sinus. AR393. This same note appears at
      AR408.

      The ALJ had this to say about Mr. Springer’s medical records and their

relationship to Mr. Springer’s physical capabilities:

      A January 2016 MRI of the brain revealed dilation of the left
      ventricle with ischemic changes, consistent with cerebral palsy . . .
      These findings may account for the claimant’s right-sided
      symptoms. However, the mere presence of objective abnormalities
      does not, in and of itself, equate to any specific functional
      limitation, nor does not necessarily indicate the frequency or
                                           51
      severity of symptoms caused by the abnormalities. Therefore,
      these objective findings are only partially consistent with the
      claimant’s allegations of disabling symptomology. The claimant’s
      exam findings do not support the presence of disabling limitations.
      Exams have revealed a boutonniere-type deformity of the right
      hand; spasticity, weakness and immobility of the right hand,
      atrophy of the right upper and lower extremities; hemi-paretic gait;
      right spastic hemiparesis; 4-5 right foot strength; and hyperreflexia
      in the right lower extremity. These findings are consistent with
      some degree of difficulty lifting and carrying heavy objects,
      engaging in constant postural activity with the right upper and
      lower extremity. However, the claimant’s exams have also revealed
      normal strength, stable gait, normal sensation, and normal range
      of motion. These findings demonstrate sufficient strength to lift
      and carry up to 20 pounds occasionally; occasionally push and
      pull with the right upper and lower extremity; frequently handle,
      reach and feel, and reach in all directions with the right arm; and
      occasionally engage in most postural activity.

      The claimant’s treatment history is not consistent with the
      presence of disabling limitations. The claimant has sought
      treatment for his impairments. However, while he has sought
      some treatment for sleep apnea and hypertension, he does not
      require any treatment to manage his symptoms of cerebral palsy.
      He does not require any assistive devices. He does not use any
      braces. Therefore, while the claimant’s treatment history is
      consistent with some degree of limitation, it is not consistent with
      a disabling degree of limitation.

AR17-18 (internal citations omitted). Mr. Springer asserts that because the

ALJ did not cite to medical expert opinion evidence to support its conclusions,

the only logical conclusion is that the ALJ made its own inferences as to how

Mr. Springer’s medical records translated into the physical restrictions the ALJ

used to formulate the RFC. The court notes that though the ALJ cited to

medical records within the above-cited paragraphs, it did not cite to any of the

medical opinion evidence.

      First, the ALJ cited to Dr. Kamstra’s summary of the January, 2016,

MRI, (EX 6F, p.5, or AR431) as stating Mr. Springer’s brain revealed a dilation
                                          52
of the left ventricle with ischemic changes which were “consistent with cerebral

palsy.” AR17. From this, the ALJ concluded that the MRI “may” account for

Mr. Springer’s right-sided symptoms but did not equate to any specific

functional limitation nor did it necessarily indicate any specific frequency or

severity of symptoms. Id. Therefore, the ALJ concluded, “these objective

findings are only partially consistent with the claimant’s allegations of

disabling symptomology.” Id.

      The ALJ then cited EX 3F, pp. 3 and 24 (AR354 and 375). These are

notes from Dr. Matos dated March, 2016 and November, 2015, which the ALJ

noted described Mr. Springer’s cerebral palsy and related hemiparesis,

spasticity, boutonniere deformity of the right hand, atrophy of the right upper

and lower extremities, hemi-paretic gait, right spastic hemiparesis, right foot

strength, and hyperreflexia in the right lower extremity. From these medical

records, the ALJ concluded Mr. Springer would have “some degree of difficulty

lifting and carrying heavy objects, engaging in constant postural activity, or

engaging in constant activity with the right upper and lower extremity.” AR18.

      But, the ALJ continued, Mr. Springer’s “exams have also revealed normal

strength, stable gait, normal sensation, and normal range of motion.” Here,

the ALJ cited to EX1F, p. 3, EX 3F, pp. 10 & 20, and EX 7F, p. 3. These

citations are to the records dated December, 2015 and June, 2017, of

Dr. Meyer (EX 1Fand 7F) and February, 2016, and December, 2015 notes of




                                           53
Dr. Matos and Dr. Devevan11 (EX 3F). From these medical records which the

ALJ cited as recording normal strength, sensation, range of motion, and a

stable gait, the ALJ concluded that Mr. Springer had “sufficient strength to lift

and carry up to 20 pounds occasionally; occasionally push and pull with the

right upper and lower extremity; frequently handle, reach, feel, and reach in all

direction with the right arm; and occasionally engage in most postural activity.”

AR18. This conclusion was contrary to the only medical opinions in the file

(the State agency physicians) who had offered any opinion at all about

Mr. Springer’s function-by-function capabilities.

      The Commissioner asserts there was sufficient medical expert opinion to

support the ALJ’s formulation of the RFC, and the ALJ did not make its own

inferences from the medical records. The Commissioner asserts the ALJ did

not wholly reject the State agency opinions, but instead considered them, gave

them “partial” weight, and considered “additional evidence which was not

available” when the State agency physicians offered their opinions. Therefore,

the Commissioner claims, the ALJ’s formulation of Mr. Springer’s RFC is

appropriate and constitutes a resolution of conflicting evidence—which is

exactly what an ALJ is supposed to do. Travis v. Astrue, 477 F.3d 1037, 1041

(8th Cir. 2007). And, the Commissioner asserts, it is the ALJ, not the




11The ALJ’s note to EX 3F, p. 20 is to a medical record which references the
draining of an abscess on Mr. Springer’s chin. Under “review of systems” it is
noted that Mr. Springer’s cranial nerves II through XII are examined and
normal. AR371.
                                           54
physician, who maintains the ultimate responsibility to assess the claimant’s

RFC. Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007).

      The State agency physicians rendered their opinions in July and

September, 2016. Neither the Commissioner in his brief nor the ALJ in its

decision specified exactly what other medical information that was not

available to the State agency physicians before they rendered their opinions

the ALJ relied upon to modify their findings.

      It could not have been the actual MRI of Mr. Springer’s brain, because

that test was performed in January, 2016 and the State agency physicians

referred to it in their opinions. See AR 131, 393. In its opinion, the ALJ stated

it was “ongoing exam abnormalities” regarding Mr. Springer’s right upper

extremity that supported greater limitations than the Stage agency physicians

envisioned. AR21. It is not logical to assume the ALJ was referring to the

medical records wherein the ALJ noted normal strength, sensation, range of

motion, and a stable gait, because these citations are all to “normal” findings.

It is also not logical to assume the ALJ was referring to the other expert

physician medical opinions which were offered after the State agency

physicians offered their opinions (Doctors Bannwarth and Kamstra) because

the ALJ gave little weight to these opinions, and as the ALJ noted, they did not

assign any specific physical function-by-function limitations. AR20, 21. So

what remains is the ALJ’s reference to Dr. Matos’ March, 2016 records, (which

actually did exist before the State agency physicians rendered their opinions

and the State agency physicians did refer to these records—see AR132).

                                           55
      Dr. Matos’ records refer to Mr. Springer’s cerebral palsy and related

hemiparesis, spasticity, boutonniere deformity of the right hand, atrophy of the

right upper and lower extremities, hemi-paretic gait, right spastic hemiparesis,

right foot strength, and hyperreflexia in the right lower extremity. From these

medical terms in the records then, the ALJ modified the Stage agency physical

limitations to formulate Mr. Springer’s RFC. Compare these terms to the

medical terms which the Eighth Circuit Court of Appeals found in Combs to be

inappropriate for a layman to infer medical meaning. The terms in Combs

which the court found inappropriate for an ALJ to infer meaning were “no

acute distress” and “normal movement of all extremities.” Combs, 878 F.3d at

645. In Combs there was no evidence either of the State agency physicians

had considered these terms in reaching their opinions, so the ALJ made its

own inference as to the meaning of the medical terms. In this case, the ALJ

went a step further by not only making its own inference, but also by

disagreeing with the interpretation of the State agency physicians as to the

physical restrictions which should appropriately correspond to Dr. Matos’

records regarding Mr. Springer’s cerebral palsy symptoms.

      In brief, the Commissioner asserts the ALJ merely resolved the

differences between the State Agency physicians and Mr. Springer’s treating

physicians. But this argument does not hold water. As the Commissioner

aptly notes, none of Mr. Springer’s treating physicians assigned (nor were they

asked to assign) specific function-by-function restrictions.   Not satisfied with

the State agency physicians’ inferences as to how the medical records should

                                           56
be interpreted in this regard, and having no specific input from Mr. Springer’s

treating physicians, there is but one conclusion: the ALJ interpreted the

records differently from the only physicians who had offered any input at all on

the subject in order to impose restrictions which were more significant than the

State agency physicians. An ALJ may choose between properly submitted

medical opinions, but is not permitted to “set his own expertise against that of

a physician who testified before him.” Combs, 878 F.3d 647; Strongson v.

Barnhart, 361 F.3d 1066, 1070 (8th Cir. 2004); Nevland, 204 F.3d at 858;

Gober v. Matthews, 574 F.2d 772, 777 (3d Cir. 1978)(the ALJ “may not simply

draw his own inferences about plaintiff’s functional ability from medical

reports.”).

      Mr. Springer asserts that because the ALJ correctly recognized the State

agency physicians’ opinions regarding his physical capabilities were incorrect,

and because his own treating physicians failed to assign any function-by-

function limitations, the SSA’s own regulations then imposed a duty to either

recontact the treating physicians, request additional records, or order a

consultative examination. See 20 C.F.R. § 404.1520b.12




12 Mr. Springer offers this court evidence which was never submitted to the ALJ
or the appeals council. See Docket 17-1. He offers no “good cause” why this
evidence was never presented to the agency in the first instance. See Mouser v.
Astrue, 545 F.3d 634, 637 (8th Cir. 2008). Mr. Springer asserts this evidence
represents the type of evidence the ALJ was duty bound to develop under 20
C.F.R. § 404.1520b. He is free to make that argument to the agency on
remand, but this court may not consider Docket 17-1 as substantive evidence
at this stage of the proceedings.
                                          57
      The duty of the ALJ to develop the record—with or without counsel

representing the claimant--is a widely recognized rule of long standing in social

security cases:

      Normally in Anglo-American legal practice, courts rely on the rigors
      of the adversarial process to reveal the true facts of the case.
      However, social security hearings are non-adversarial. Well-settled
      precedent confirms that the ALJ bears a responsibility to develop
      the record fairly and fully, independent of the claimant’s burden to
      press his case. The ALJ’s duty to develop the record extends even
      to cases like Snead’s, where an attorney represented the claimant
      at the administrative hearing. The ALJ possess no interest in
      denying benefits and must act neutrally in developing the record.

Snead v. Barnhart, 360 F.3d 834, 838 (8th 2004) (citations omitted). See also

Johnson v. Astrue, 627 F.3d 316, 319-20 (8th Cir. 2010) (ALJ has a duty to

develop the record even when claimant has counsel). If the record is

insufficient to determine whether the claimant is disabled, the ALJ must

develop the record by seeking additional evidence or clarification. McCoy v.

Astrue, 648 F.3d 605, 612 (8th Cir. 2011). However, this is true only for

“crucial” issues. Ellis v. Barnhart, 392 F.3d 988, 994 (8th Cir. 2005). The RFC

is a “crucial” issue. McCoy, 683 F.2d at 1147. On remand, the ALJ should

seek additional evidence pursuant to 20 C.F.R. § 404.1520b to clarify

Mr. Springer’s proper function-by function physical limitations.

      b.    Whether the Commissioner Properly Evaluated the Medical
            Evidence.

      Mr. Springer asserts the ALJ did not properly evaluate the medical

evidence in the record. There were several medical opinions in the

administrative record, including opinions from several of Mr. Springer’s

treating physicians and from the State agency non-examining, non-treating
                                          58
physicians. These opinions, and the weight the ALJ assigned to them, are

summarized below:13

      State agency medical consultant Gregory Erickson, M.D. offered his
      opinion at the initial level on July 21, 2016. AR 120-21.
      Dr. Erickson solely reviewed records—he did not examine or treat
      Mr. Springer. Dr. Erickson opined observed Mr. Springer had
      cerebral palsy but stated Mr. Springer was nevertheless capable of
      occasionally lifting 25 pounds and frequently lifting 20 pounds.
      Dr. Erickson indicated Mr. Springer had no manipulative
      limitations. AR120-21. Dr. Erickson limited Mr. Springer to
      occasional pushing or pulling with the right upper and lower
      extremities based upon Mr. Springer’s cerebral palsy with right-
      sided hemiparesis. AR120. Dr. Erickson also imposed postural
      limitations of frequent balancing, kneeling, crouching, and
      crawling; occasional climbing ramps, stairs, ladders, ropes and
      scaffolds, and avoidance of even moderate exposure to hazards
      such as machinery and heights. AR120-21. Dr. Erickson assigned
      heavy weight to the neurology exam from March 28, 2016 (Dr.
      Matos, AR 354). Dr. Erickson considered Mr. Springer’s sleep
      apnea and high blood pressure were non-severe. AR121. The
      ALJ assigned Dr. Erickson’s opinion partial weight. The ALJ
      explained that while Dr. Erickson thoroughly reviewed the record
      and was highly qualified, and his opinions were generally
      consistent with Mr. Springer’s exam findings, Mr. Springer’s exam
      findings regarding his right upper extremity “support a greater
      degree of limitation on the use of that arm than envisioned by [this]
      physician.” AR21.

      State agency medical consultant Gregory Stevens, M.D. offered his
      opinion at the reconsideration level on September 27, 2016. AR
      133, 135-37. His physical RFC was identical to Dr. Erickson’s.
      Id. The ALJ gave Dr. Stevens’ opinion partial weight for the same
      reasons explained as to Dr. Erickson’s opinion. AR21.

      State agency psychological consultant Robin Carter-Visscher, Ph.D.
      offered her opinion at the initial level on July 23, 2016. AR117-19.
      Dr. Carter-Visscher opined Mr. Springer had severe medically
      determinable impairments due to his cerebral palsy and anxiety
      disorder. AR117. She considered whether he also suffered from
      affective and personality disorders, but indicated there was

13This information is contained elsewhere in the opinion in scattered fashion
but is repeated here for ease of reference in discussing this assignment of error
by Mr. Springer.
                                          59
insufficient evidence to evaluate the “B” and “C” criteria. The ALJ
gave this opinion little weight. AR20. The ALJ explained the
opinion was rendered “after a single review of the file.” Id. While it
was a “plausible” view of the file as it existed at the time, evidence
subsequently submitted shows the Mr. Springer’s attention
problems and difficulty interacting with others—which show a
greater degree of limitation in sustaining concentration and social
interaction than endorsed by Dr. Carter-Visscher. Therefore, her
opinion is “no longer consistent with the record.” Id.

State agency psychological consultant Alison Musso, Ph.D. offered
her opinion at the reconsideration level on September 28, 2016.
AR132-39. Dr. Musso also determined Mr. Springer had a
medically determinable impairment of severe anxiety disorder.
AR133. She listed affective disorder as an impairment but
apparently did not find it to be severe. Id. She found Mr. Springer
had mild restrictions in activities of daily living; moderate
restrictions in maintaining social functioning; and moderate
restrictions in maintaining concentration, persistence or pace (the
“B” criteria). She found the evidence did not establish the presence
of the “C” criteria. AR133. She indicated Mr. Springer was
capable of “low social, low stress environment,” unskilled work.
AR 139. The ALJ assigned this opinion partial weight. The ALJ
explained this opinion was rendered after a thorough review of the
file and was a reasonable interpretation of the file as it existed at
the time of the review. AR21. Further, later-submitted evidence
did not suggest any greater limitations. Id. However, the opinion
used imprecise and vocationally useless terminology. Id.

Treating physician Jeffrey Meyer, M.D. rendered an opinion on
November 16, 2015. AR376-77. Dr. Meyer saw Mr. Springer for
anxiety, depression, and insomnia and completed paperwork for
Mr. Springer stating that Mr. Springer should work from home. Id.
The ALJ gave this opinion little weight. AR19. The ALJ explained
that though Dr. Meyer was a treating physician, his opinion was
“not consistent with claimant’s mental status findings or the
claimant’s treatment history. Furthermore, the claimant’s job at
that time required significant interaction with the public.” Id. The
ALJ also explained “[t]his opinion does not speak to whether or
how the claimant may be able to perform other types of work.” Id.

Treating psychologist, Thomas Price, Ph. D. rendered an opinion on
March 23, 2016. AR 335-50. Mr. Springer was referred to
Dr. Price by treating physician Dr. Meyer. AR 335. Dr. Price
conducted a psychological examination which consisted of a
records review, behavioral observations, sleep-related screening,
                                     60
functional impairment ratings, Barkley Deficits in Executive
Functioning Scale, mental status exam, Montreal Cognitive
Assessment, vocational history review, Occupational Stress
Inventory, and personality testing (the MMPI-2), which was
administered twice. AR335-50. Dr. Price noted Mr. Springer
reported cerebral palsy which affected his right side but not his left
side, and which did not affect his cognitive functioning. AR343.
Mr. Springer denied going to the emergency room for mental health
care and reported he had never received in-patient or residential
mental health care, other than very limited counseling at Sanford
Health. AR344. Dr. Price observed Mr. Springer was alert
throughout the evaluation, but did appear sleepy at several points.
AR336. Examination revealed a very flat affect, depressed mood,
emotionally labile, easily agitated, and tense. AR336. Mr. Springer
became more easily distracted as the evaluation proceeded. Id. He
was given the Montreal Cognitive Assessment (MOCA) which
indicated he had mild attention and memory-related difficulties.
AR342. Mr. Springer was also given the Occupational Stress
Inventory, which indicated significant problems in the workplace.
AR346. The twice-repeated MMPI-2 test showed atypical and
rarely-given responses. AR 347. Based on those results, Dr. Price
noted Mr. Springer’s clinical scale profile could be grossly over-
elevated because of the severity if his psychopathology, and
extreme plea for help, or deliberate malingering. AR347. Dr. Price
concluded Mr. Springer’s overstatements and possible exaggeration
were too extreme for further interpretation and Mr. Springer’s
MMPI-2 profile was not further considered. AR347. Mr. Springer
also completed the Millon Clinical Multiaxial Inventory—Third
Edition (MCMI-III), designed to assess both clinical syndromes and
personality patterns. AR347. Mr. Springer’s MCMI-III response
tendency scores indicated he magnified the level of experienced
illness or characterological inclination to be self-pitying, and his
Clinical Syndromes scale may be somewhat exaggerated, but
standard scale modifications were used to account for his response
style. AR347. The MCMI-III indicated Mr. Springer was
experiencing major depression. AR347. Following the tests,
Dr. Price diagnosed Mr. Springer with major depressive disorder,
recurrent, severe, without psychotic features; generalized anxiety
disorder; panic disorder with agoraphobia; personality disorder
with avoidant and depressive personality traits; and complex sleep
apnea. AR349. Dr. Price concluded Mr. Springer met the
definition of disability given by his employer because his mental
illness prevented him from performing one or more of the essential
duties of his occupation. AR349. Dr. Price noted Mr. Springer’s
mental disorder had adversely impacted his ability to function in
occupational and social settings, and that he was experiencing
                                    61
lethargy, significant fatigue, daytime sleepiness, impatience,
irritability, low tolerance for frustration, poor motivation, problems
focusing his attention, difficulties with vigilance, problems
processing information, problems remembering, lack of self-
discipline, agitation and anxiety toward others, and challenges to
remain in social settings or interact with others. AR349. Dr. Price
observed Mr. Springer was inclined to perceive comments by others
or their reactions in a negative way; he predicts he will not be
treated well and has a tendency to react abruptly and in an
irrational manner; he is easily annoyed; his mood shifts quickly;
and when away from home he becomes tense and panicky. AR350.
Dr. Price concluded Mr. Springer’s worry, panicking, low mood,
moodiness, and social apprehension prevent him from performing
his current job. AR350. The ALJ gave this opinion little weight.
The ALJ explained the opinion was rendered after a single
examination and is a “poor substitute” for a longitudinal
perspective when opining one’s ability to perform basic work
activities, plus it addressed only Mr. Springer’s ability to perform
one of his past jobs and not his ability to perform other types of
work. Finally, the ALJ explained, the claimant’s ability to work is
an issued reserved to the Commissioner. AR20.

Treating Physician Jonathon Bannwarth, M.D. rendered an opinion
on June 9, 2017. AR426. Dr. Bannwarth completed a “work
ability” form for purposes of rental assistance. Id. Dr. Bannwarth
indicated Mr. Springer suffered from panic disorder, anxiety
disorder, depressive disorder, complex sleep apnea, and avoidant
dependent personality traits. Id. Dr. Bannwarth indicated
Mr. Springer was not able to work because his mental illness
adversely impacted his ability to function in a job setting. Id.
Dr. Bannwarth explained Mr. Springer was unable to attend
training programs or search for employment. Id. The ALJ
assigned this opinion little weight. AR20. The ALJ acknowledged
Dr. Bannwarth was a treating physician, but stated the opinion
was not explained in any detail, and did not identify function-by-
function limitations. Id. The ALJ further stated the opinion was
inconsistent with Mr. Springer’s mental status findings, physical
exam findings, treatment history, or activities of daily living. Id.
Lastly, the ALJ explained, whether a claimant is able to work is an
issue reserved to the Commissioner. Id.

Treating Physician, Bradley Kamstra, M.D., rendered an opinion on
November 6, 2017. AR 431-32. Dr. Kamstra noted Mr. Springer
was applying for Social Security Disability due to cerebral palsy
that was diagnosed when he was two years old. AR431.
Dr. Kamstra noted Mr. Springer was at the office asking for forms
                                    62
      to be filled out. AR431. Dr. Kamstra noted Mr. Springer had a
      history of cerebral palsy, and his biggest deficit was in his right
      arm. Id. Dr. Kamstra stated, “I think the physical disability in
      addition to the psychological issues certainly have been
      compounded, and I do not foresee any changes that are going to
      happen, especially with the cerebral palsy. I think he will start
      getting more weakness and maybe some spasticity.” Id.
      Examination noted Mr. Springer’s arm “is kind of held at his side.
      He has boutonniere type deformity14 of his hand and certainly a
      weakness and immobility of that area. It is not completely flaccid.
      He can move it some, but he doesn’t have the strength as
      compared to his left arm.” AR432. Dr. Kamstra also noted
      Mr. Springer’s mental issues will be an ongoing issue. AR431.
      Dr. Kamstra wrote a “to whom it may concern” letter, stating
      Mr. Springer was unable to work until further notice, and
      authorized Mr. Springer for a companion animal due to his mental
      health symptoms. AR436-37. The ALJ assigned this medical
      opinion little weight. AR21. The ALJ acknowledged Dr. Kamstra
      was a treating physician, but stated the opinion was not explained
      in any detail whatsoever. Id. Also, the opinion did not identify any
      function-by-function limitations. Id. The ALJ also stated
      Dr. Kamstra’s opinion was inconsistent with Mr. Springer’s mental
      status exam findings, physical exam findings, treatment history,
      and activities of daily living. Id. Finally, the ALJ stated that a
      claimant’s ability to work is an issue reserved to the
      Commissioner. Id.

      Medical opinions are considered evidence which the ALJ will consider in

determining whether a claimant is disabled, the extent of the disability, and the

claimant’s RFC. See 20 C.F.R. § 404.1527. All medical opinions are evaluated

according to the same criteria, namely:

            --whether the opinion is consistent with other evidence in
                  the record;

14 Boutonnière deformity is a deformity in which the middle finger joint is bent
in a fixed position inward (toward the palm) and the outermost finger joint is
bent excessively outward (away from the palm).
See https://www.merckmanuals.com/home/bone,-joint,-and-muscle-
disorders/hand-disorders/boutonni%C3%A8re-deformity. The Merck Manual
illustration of a boutonniere deformity is attached to this opinion as Appendix
A. It can also be found at the website listed above.
                                          63
            --whether the opinion is internally consistent;

            --whether the person giving the medical opinion examined
                  the claimant;

            --whether the person giving the medical opinion treated the
                  claimant;

            --the length of the treating relationship;

            --the frequency of examinations performed;

            --whether the opinion is supported by relevant evidence,
                  especially medical signs and laboratory findings;

            --the degree to which a nonexamining or nontreating
                   physician provides supporting explanations for their
                   opinions and the degree to which these opinions
                   consider all the pertinent evidence about the claim;

            --whether the opinion is rendered by a specialist about
                  medical issues related to his or her area of specialty;
                  and

            --whether any other factors exist to support or contradict the
                  opinion.

      See 20 C.F.R. § 404.1527(c)(1)-(6); Wagner v. Astrue, 499 F.3d 842, 848

(8th Cir. 2007).

      “A treating physician’s opinion is given controlling weight ‘if it is well-

supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence.’ ”

House v. Astrue, 500 F.3d 741, 744 (8th Cir. 2007) (quoting Reed, 399 F.3d at

920); 20 C.F.R. § 404.1527(c). “A treating physician’s opinion ‘do[es] not

automatically control, since the record must be evaluated as a whole.’ ” Reed,

399 F.3d at 920 (quoting Bentley v. Shalala, 52 F.3d 784, 786 (8th Cir. 1995)).

                                            64
The length of the treating relationship and the frequency of examinations of the

claimant are also factors to consider when determining the weight to give a

treating physician’s opinion. 20 C.F.R. § 404.1527(c). “[I]f ‘the treating

physician evidence is itself inconsistent,’ ” this is one factor that can support

an ALJ’s decision to discount or even disregard a treating physician’s opinion.

House, 500 F.3d at 744 (quoting Bentley, 52 F.3d at 786; and citing Wagner,

499 F.3d at 853-854; Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir.

2005)). “The opinion of an acceptable medical source who has examined a

claimant is entitled to more weight than the opinion of a source who has not

examined a claimant.” Lacroix v. Barnhart, 465 F.3d 881, 888 (8th Cir. 2006)

(citing 20 C.F.R. §§ 404.1527)); Shontos v. Barnhart, 328 F.3d 418, 425 (8th

Cir. 2003); Kelley v. Callahan, 133 F.3d 583, 589 (8th Cir. 1998)).

      When opinions of consulting physicians conflict with opinions of treating

physicians, the ALJ must resolve the conflict. Wagner, 499 F.3d at 849.

Generally, the opinions of non-examining, consulting physicians, standing

alone, do not constitute “substantial evidence” upon the record as a whole,

especially when they are contradicted by the treating physician’s medical

opinion. Id.; Harvey v. Barnhart, 368 F.3d 1013, 1016 (8th Cir. 2004) (citing

Jenkins v. Apfel, 196 F.3d 922, 925 (8th Cir. 1999)). However, where opinions

of non-examining, consulting physicians along with other evidence in the

record form the basis for the ALJ’s decision, such a conclusion may be

supported by substantial evidence. Harvey, 368 F.3d at 1016. Also, where a

nontreating physician’s opinion is supported by better or more thorough

                                           65
medical evidence, the ALJ may credit that evaluation over a treating

physician’s evaluation. Flynn v. Astrue, 513 F.3d 788, 792 (8th Cir. 2008)

(citing Casey v. Astrue, 503 F.3d 687 at 691-692 (8th Cir. 2007)). The ALJ

must give “good reasons” for the weight accorded to opinions of treating

physicians, whether that weight is great or small. Hamilton v. Astrue, 518

F.3d 607, 610 (8th Cir. 2008); 20 C.F.R. 404.1527(c)(2).

      Certain ultimate issues are reserved for the Agency’s determination.

20 C.F.R. § 416.927(e). Any medical opinion on one of these ultimate issues is

entitled to no deference because it “invades the province of the Commissioner

to make the ultimate disability determination.” House, 500 F.3d at 745 (citing

Krogmeier v. Barnhart, 294 F.3d 1019, 1023 (8th Cir. 2002)). See 20 C.F.R.

§ 404.1527(d). The ultimate issues reserved to the Agency are as follows:

      1.    whether the claimant is disabled;

      2.    whether the claimant is able to be gainfully employed;

      3.    whether the claimant meets or equals a Listing;

      4.    what the claimant’s RFC is; and

      5.    what the application of vocational factors should be.

      See 20 C.F.R. § 404.1527(d)(1) and (2); see also Heino v. Astrue, 578 F.3d

873, 879 (8th Cir. 2009) (ALJ need not adopt physician’s opinion on the

ultimate issue of whether claimant can work); Wagner, 499 F.3d at 849 (same);

Qualls v. Apfel, 158 F.3d 425, 428 (8th Cir. 1998) (same). The RFC

determination is specifically noted to be one of those determinations that are




                                          66
an ultimate issue for the Agency to determine. 20 C.F.R. § 404.1527(d)(2); Cox,

495 F.3d at 619-620.

      Ms. Springer’s claim was filed in March, 2016. As to claims filed with the

SSA after March 27, 2017, the regulations regarding acceptable medical

sources, medical opinions, and how the SSA must articulate the way it weighs

the medical evidence, have been completely re-written. See 20 C.F.R.

§§ 416.920c, 404.1520c. Under those new regulations, a treating physician’s

opinion will no longer be given controlling weight. Instead, the supportability

and consistency of an opinion will be the paramount factors for the ALJ to

consider when evaluating a medical opinion. Compare: 20 C.F.R. § 404.1520c

(applicable to claims filed on or after March 27, 2017) to 20 C.F.R.

§ 404.1527(c) (applicable to claims filed before March 27, 2017). See also:

https://www.ssa.gov/disability/professionals/bluebook/revisions-rules.html.

Mr. Springer discusses the new regulation at length in his brief, but the court

finds the new regulation inapplicable to his claim by the very terms of the new

regulation—i.e. it only applies to claims filed on or after March 27, 2017, which

excludes Mr. Springer’s 2016-filed claim.

      The ALJ assigned “partial” weight to the opinions of the State agency

consultants (both medical and psychological) who never examined or treated

Mr. Springer. The ALJ gave “little” weight to each of Mr. Springer’s treating

physicians (both medical and psychological) because, the ALJ stated, those

treating physician opinions either did not contain enough detail (Dr. Meyer,

Dr. Bannwarth, Dr. Price, Dr. Kamstra) or because those opinions addressed

                                            67
the “ultimate issue” of disability without assigning function-by-function

limitations, (Dr. Bannwarth, Dr. Price, Dr. Kamstra).

      Because it appears the ALJ did not accept any of the medical opinion

evidence as to Mr. Springer’s functional abilities but instead substituted its

own inferences, it is necessary to remand this case so the ALJ may further

develop the record with additional evidence pursuant to 20 C.F.R. § 404.1520b.

When the record is complete, the ALJ is instructed to properly weigh the

evidence pursuant to 20 C.F.R. § 404.1527(c).

      3.    Whether the Commissioner’s Step 5 Determination That There
            Are Significant Numbers of Other Occupations Mr. Springer is
            Capable of Performing is Supported by Substantial Evidence in
            The Record.

      Mr. Springer asserts the Commissioner’s Step 5 analysis is not

supported by substantial evidence in the record for two reasons, which are

discussed below.

            a.     Whether the VE’s Testimony Is Inconsistent With the
                   DOT.

      When a vocational expert (VE) provides evidence about the requirements

of a job or occupation, the adjudicator has an affirmative responsibility to ask

about any possible conflict between that VE’s evidence and the information

provided in the Dictionary of Occupational Titles. Jones v. Astrue, 619 F.3d

963, 977-78 (8th Cir. 2010). This responsibility is mandated by the

Commissioner’s own Policy, SSR 00-4p. Id. An ALJ cannot rely on expert

testimony that conflicts with the job classifications in the DOT unless there is

evidence in the record to rebut the DOT classifications. Id. And when the VE

                                           68
testimony conflicts with the DOT, the DOT controls when the DOT

classifications are not rebutted. Id. at 978.

      Mr. Springer asserts there is an unexplained discrepancy between the

RFC as described by the ALJ and the VE’s testimony regarding the jobs

identified as being consistent with said RFC. Specifically, in its written

decision, the ALJ indicated Mr. Springer was capable of “only simple, routine

tasks, with simple, work-related decisions. . .” Mr. Springer asserts this

limitation is inconsistent with the Reasoning Level of the jobs identified as

appropriate for him by the VE, which require Reasoning Levels of 2 or 3.

      The Dictionary of Occupational Titles (DOT) contains several component

sections which define the requirements of the jobs contained therein. The

General Educational Development (GED) component includes a Reasoning

Level for each occupation within the DOT that corresponds to the ability

required for satisfactory job performance. See DOT at 1009-11. Hulsey v.

Astrue, 622 F.3d 917, 923 (8th Cir. 2010).

      Mr. Springer asserts the ALJ’s restriction to “only simple, routine tasks,

with simple, work-related decisions. . .” is consistent with only the lowest

Reasoning Level in the DOT, which is Level 1. But the occupations identified

by the VE as being consistent with the RFC as formulated for Mr. Springer

contain Reasoning Levels of 2 (Copy Machine Operator, DOT 207.685-014);

(Mail Clerk, DOT 209.687-026); and 3 (Mail Clerk, DOT 209.687-026).

      There as six Reasoning Levels within the GED. They are described as

follows:

                                           69
      Level 1: Apply commonsense understanding to carry out simple
      one-or-two-step instructions. Deal with standardized situations
      with occasional or no variables in or from these situations
      encountered on the job.

      Level 2: Apply commonsense understanding to carry out detailed
      but uninvolved written or oral instructions. Deal with problems
      involving a few concrete variables in or from standardized
      instructions.

      Level 3: Apply commonsense understanding to carry out
      instructions furnished in written, oral, or diagrammatic form. Deal
      with problems involving several concrete variables in or from
      standardized situations.

      Level 4: Apply principles of rational systems to solve practical
      problems and deal with a variety of concrete variables in situations
      where only limited standardization exists. Interpret a variety of
      instructions furnished in written, oral, diagrammatic or schedule
      form. (Examples of rational systems include bookkeeping, internal
      combustion engines, electric wiring systems, house building, farm
      management, and navigation).

      Level 5: Apply principles of logical or scientific thinking to define
      problems, collect data, establish facts, and draw valid conclusions.
      Interpret an extensive variety of technical instructions in
      mathematical or diagrammatic form. Deal with several abstract
      and concrete variables.

      Level 6: Apply principles of logical or scientific thinking to a wide
      range of intellectual and practical problems. Deal with nonverbal
      symbolism (formulas, scientific equations, graphs, musical notes,
      etc.) in its most difficult phases. Deal with a variety of abstract
      and concrete variables. Apprehend the most abstruse classes of
      concepts.

See Dictionary of Occupational Titles, Appendix C.

      Mr. Springer is correct that the mail sorter position is clearly outside the

parameters of the RFC as described by the ALJ. The mail sorter job has an

assigned Reasoning Level of 3 (“apply commonsense understanding to carry

out instructions furnished in written, oral, or diagrammatic form. Deal with

                                           70
problems involving several concrete variables in or from standardized

situations”), the description of which exceeds the ALJ’s defined RFC limitation

of “only simple, routine tasks, with simple, work-related decisions. . .” The

other two jobs (copy machine operator and clerical checker) have an assigned

Reasoning Level of 2.

      Mr. Springer cites Hulsey, 622 F.3d at 923 and Lucy v. Chater, 113 F.3d

905, 909 (8th Cir. 1997) for the proposition that an RFC indicating unskilled,

light duty or sedentary jobs that require the ability to carry out no more than

“simple instructions” can only be matched with jobs that carry a Reasoning

Level of 1. The law in the Eighth Circuit is explained below.

      In Lucy, in addition to his physical impairments, the claimant had been

diagnosed with borderline intellectual functioning. Lucy, 113 F.3d at 907. The

ALJ, however, found that Mr. Lucy’s borderline intellectual functioning did not

substantially limit his capacity to perform the full range of sedentary work. Id.

Mr. Lucy appealed, claiming his non-exertional mental limitations further

limited his RFC. Id. In that case, the VE testified that Mr. Lucy could “follow

simple instructions, and consequently [his] impairment does not prevent him

from engaging in a full range of sedentary work.” Id. at 909. The Eighth

Circuit rejected this explanation. The court noted that the SSA’s own list of

unskilled sedentary jobs indicates many jobs within that range require more

than the mental capacity to follow simple instructions. Id. The court referred

to the DOT Reasoning Level scale assigned to each job description, and

distinguished a Reasoning Level 1 which required only the ability to

                                          71
“understand and carry out simple instructions” while a Reasoning Level 2

requires “the ability to understand and carry out detailed instructions.” Id.

The court noted that many unskilled sedentary jobs require Level 2 or higher

reasoning skills and therefore, contrary to the ALJ’s conclusion, Mr. Lucy’s

borderline intellectual functioning did have an impact on his capacity to

perform the full range of sedentary work. Id.

      In Hulsey, the Social Security claimant again had borderline intellectual

functioning. Hulsey, 622 F.3d at 921. On appeal, Ms. Hulsey asserted the ALJ

did not properly account for her mental impairments in the RFC by posing a

hypothetical to the VE which limited her to superficial interpersonal contact.

Id. In the context of discussing this assignment of error, the court discussed

the Reasoning Levels assigned within the SVP codes of the DOT occupations.

Id. at 923. The court explained that the Reasoning Level “corresponds to the

ability to follow instructions and solve problems that is required for satisfactory

job performance.” Id. The court further explained that “only occupations with

a reasoning development level of one necessarily involve only simple

instructions. At reasoning development level two, occupations might

necessitate applying ‘commonsense understanding to carry out detailed but

uninvolved written or oral instructions’ and dealing with ‘problems involving a

few concrete variables in or from standardized situations.’ ” Id. (citing

Dictionary of Occupational Titles). In Hulsey the court found the VE had

identified appropriate occupations, because at least one of the occupations




                                           72
identified did have an assigned Reasoning Level of 1—the lowest possible

reasoning level within the DOT. Id.

      In Moore v. Astrue, 623 F.3d 599 (8th Cir. 2010), the claimant’s IQ

placed him in the borderline intellectual functioning category. Id. at 601. The

RFC as it was articulated by the ALJ indicated Mr. Moore was “able to handle

simple job instructions” and “capable of performing basic mental demands of

simple, routine, and repetitive work activity at the unskilled task level.” Id. at

601-02. On Appeal, the claimant argued the jobs the VE identified as suitable

for him were inconsistent with the DOT because the Reasoning Level required

for those jobs was Reasoning Level 2, whereas Mr. Moore argued the Reasoning

Level as it was articulated by the ALJ in Mr. Moore’s RFC equated to only a

Reasoning Level 1. Id. at 604. The Eighth Circuit disagreed. Id. The court

explained that though the ALJ limited Mr. Moore to “simple, routine and

repetitive work activity,” and to “carrying out simple job instructions,” the ALJ

did not limit Mr. Moore to “simple one-or-two-step instructions.” Id. Further,

the court found, “[t]here is no direct conflict between ‘carrying out simple job

instructions’ for ‘simple routine and repetitive work activity,’ as in the

hypothetical, and the vocational expert’s identification of occupations involving

instructions that, while potentially detailed, are not complicated or intricate.”

Id. Therefore, the court concluded, the hypothetical which limited Mr. Moore to

simple job instructions and simple, routine and repetitive work activity was

consistent with DOT jobs that required Level 2 Reasoning skills. Id.




                                            73
      The Eighth Circuit discussed the difference between Level 1 and Level 2

Reasoning again more recently in Stanton v. Commissioner, Social Security

Administration, 899 F.3d 555 (8th Cir. 2018). In Stanton, the court discussed

in more detail the minutiae of the difference between Level 1 and Level 2

Reasoning as defined by the DOT. Id. at 558-60. The court ultimately

determined there was an unresolved conflict in the VE’s testimony between the

job identified by the VE and the DOT, because the job identified as being one

the claimant was capable of performing required Level 2 reasoning, while the

RFC described by the ALJ indicated the claimant was capable of only Level 1

reasoning skills. Id. at 558.

      In Stanton, the court also made the following fine distinction between the

definitions of Level 1 and Level 2 Reasoning: during the hearing when reciting

the hypothetical to the VE and in its written decision, the ALJ formulated the

claimant’s RFC as having the ability to “understand, retain and carry out one-

to two-step instructions.” Id. at 558. The court explained “these statements

correspond directly to language used by the Dictionary to describe Level 1

Reasoning.” Id.

      The court contrasted the ALJ’s hypothetical and ultimate RFC

formulation to different language which merely limits the claimant to “carrying

out simple job instructions” and “simple, routine and repetitive work activity.”

Id. at 559. A person with such a described RFC, the court held, “may be able

to perform work requiring Level 2 Reasoning.” Id. (citing Moore, 623 F.3d at

604. The difference between Stanton and Moore the court emphasized, is that

                                          74
the ALJ in Moore did not limit job instructions to simple one or two-step

instructions or otherwise indicate the claimant could only perform occupations

at DOT Reasoning Level 1. Id. In Stanton the ALJ did so limit the claimant.

Id. Therefore, the language used by the ALJ in Moore was properly construed

as compatible with Reasoning Level 2, whereas the slightly different language

used by the ALJ was not properly construed as compatible with Reasoning

Level 1 in Stanton.

      The court now returns to the language in the RFC as it was articulated in

the hypothetical to the VE and in the ALJ’s written decision in this case. In

both instances, the ALJ used the phrase “simple routine tasks” and “simple

work-related decisions.” AR16, AR109. According to Moore and Stanton, this

phraseology is not inconsistent with a job whose description contains a

Reasoning Level 2 requirement. Moore, 623 F.3d at 604, Stanton, 899 F.3d at

558. The court will therefore not remand based on this assignment of error.

            b.     Whether the VE Must Identify Work Which Exists in An
                   Area Smaller Than The “National” Economy

      Next, Mr. Springer alleges the ALJ’s Step 5 analysis is not supported by

substantial evidence in the record because the VE stated the number of jobs

he identified as suitable for Mr. Springer were the number of jobs that were

available “nationally.” Mr. Springer asserts this is insufficient to meet the

SSA’s own statutory and regulatory requirements. The court agrees.

      At step 5, the ALJ found there were other jobs Mr. Springer could

perform within the RFC as formulated by the ALJ. AR22-23. The ALJ’s

conclusion was based on testimony from the VE that there were 49,000 copy
                                           75
machine operator, and 68,000 clerical checker jobs available “nationally.”

AR735.15 By testifying to the number of jobs available in the entire United

States, Mr. Springer alleges the VE and the ALJ used the wrong standard. His

argument is based on statutory language.

Section 423(d) of Title 42 provides in pertinent part as follows:

      (d) “Disability” defined

      (1)The term “disability” means—
      (A) Inability to engage in any substantial gainful
      activity by reason of any medically determinable
      physical or mental impairment which can be expected
      to result in death or which has lasted or can be
      expected to last for a continuous period of not less
       than 12 months;
      ***
      (2) For purposes of paragraph (1)(A)—
      (A) An individual shall be determined to be under a disability only
      if his physical or mental impairment or impairments are of such
      severity that he is not only unable to do his previous work but
      cannot, considering his age, education, and work experience,
      engage in any other kind of substantial gainful work which exists
      in the national economy, regardless of whether such work exists in
      the immediate area in which he lives, or whether a specific job
      vacancy exists for him, or whether he would be hired if he applied
      for work. For purposes of the preceding sentence (with respect
      to any individual), “work which exists in the national economy”
      means work which exists in significant numbers either in the
      region where such individual lives or in several regions of the
      country.

See 42 U.S.C. § 423(d)(1)(A) and (2)(A) (emphasis added).

      What is clear from the above emphasized language is that “work which

exists in the national economy” is a term of art in Social Security law. It does



15The court has not included the 55,000 mail clerk jobs because as explained
above, that job requires a Reasoning Level 3, which is inconsistent with the
RFC as described by the ALJ.
                                           76
not mean work in the entire United States. Instead, it means “work which

exists in significant numbers either in the region where such individual lives or

in several regions of the country.” Id. (emphasis added). Now, what does that

definition mean exactly?

      The Commissioner’s regulation, 20 C.F.R. § 404.1566, does not define

“region.” Id. It says that “region” is not equal to “immediate area.” Id. at (a)(1).

      To adopt the Commissioner’s position—a position repeatedly asserted

before this court in a number of Social Security appeals—would be to disregard

a portion of the statutory language. The statute states clearly “ ‘work which

exists in the national economy’ means work which exists in significant

numbers either in the region where such individual lives or in several

regions of the country.” 42 U.S.C. § 423(d)(2)(A).

      The Commissioner would have this court ignore this plain statutory

mandate. This, the court cannot do for the Supreme Court teaches that every

provision of a statute must be given effect when construing it: where a statute

can be interpreted so as to give effect to all portions of the statute, that

interpretation must prevail over an interpretation that nullifies some portion of

the statute. Morton v. Mancari, 417 U.S. 535, 551 (1974). “If the intent of

Congress is clear, that is the end of the matter, for the court, as well as the

agency, must give effect to the unambiguously expressed intent of Congress.”

Nat’l Ass’n of Home Builders v. Defenders of Wildlife, 551 U.S. 644, 665 (2007)

(quoting Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467

U.S. 837, 842-43 (1984)).

                                            77
      Congressional intent is clear: the Commissioner does have to show that

jobs exist in Mr. Springer’s “region” or in “several regions of the country.”

42 U.S.C. § 423(d)(2)(A). We know from the statutory language that “region”

does not mean “immediate area.” Id. The Commissioner’s regulation likewise

does not define “region,” but only says that “region” is not equal to “immediate

area.” 20 C.F.R. § 404.1566(a)(1).

      In Barrett v. Barnhart, 368 F.3d 691, 692 (7th Cir. 2004), the court held

the “other regions” language that Congress used in § 423(d)(2)(A) was intended

to prevent the Social Security Administration from denying benefits on the

basis of isolated jobs existing only in very limited numbers in relatively few

locations outside the claimant’s region. This sentiment is paralleled in the

Commissioner’s regulation where it states: “[i]solated jobs that exist only in

very limited numbers in relatively few locations outside of the region where you

live are not considered ‘work which exists in the national economy.’ We will

not deny you disability benefits on the basis of the existence of these kinds of

jobs.” 20 C.F.R. § 404.1566(b).

      The dictionary defines “region” as “a large, indefinite part of the earth’s

surface, any division or part.” Webster’s New World Dictionary, at 503 (1984).

“A subdivision of the earth or universe.” OED (3d ed. Dec. 2009). We know

from Congress’ statute and from the Commissioner’s regulation, that “region”

does not mean the entire country. See 42 U.S.C. § 423(d)(2)(A); 20 C.F.R.

§ 1566(b). The dictionary defines “region” as an indefinite parcel that is part of

the whole, and so must be something less than the whole. The court

                                           78
concludes, as it must, that “nationwide” does not truly mean “nationwide.”

Such is the nature of agency law. Instead, at Step 5, the ALJ must find that

jobs the claimant can do exist in substantial numbers in the claimant’s own

“region” (something less than the whole nation), or in “several regions” (several

parts that, together, consist of something less than the whole nation). Id.

      The Commissioner cites Johnson v. Chater, 108 F.3d 178 (8th Cir.

1997), in support of the assertion that in the Eighth Circuit, “nationwide” does

indeed mean the entire country. But that is not what Johnson says. In the

Johnson case, the claimant appealed the issue whether the VE’s testimony was

sufficient to prove that there were jobs existing in substantial numbers in the

national economy. Id. at 178. The VE had testified that Johnson could

perform sedentary, unskilled work such as being an addresser or document

preparer. Id. at 179. The VE said that there were 200 such positions in Iowa

and 10,000 such positions nationwide. Id. Johnson took issue with whether

200 positions in his home state of Iowa constituted “substantial” numbers of

jobs. Id. at 180 n.3. The court rejected Johnson’s argument and held that the

VE’s “testimony was sufficient to show that there exist a significant number of

jobs in the economy that Johnson can perform.” Id. at 180.

      The facts in Johnson stand in stark contrast to the facts in

Mr. Springer’s case. In Johnson, the VE testified to the number of jobs

available in the claimant’s region (in that case, his state), and also the number

of jobs available in the whole country. Id. at 179. Here, the VE testified only to

the number of jobs available “nationally.” AR110. As established above, both

                                           79
§ 423(d)(2)(A) and § 404.1566 require more specificity than that. The ALJ and

the VE must find that substantial numbers of jobs are available in

Mr. Springer’s region or in several regions. See Harris v. Barnhart, 356 F.3d

926, 931 (8th Cir. 2004) (the ALJ must find at step five that claimant is

“capable of performing work that exists in significant numbers within the

regional and national economies.”) (emphasis added).

      The Commissioner also cites an Eleventh Circuit case, Allen v. Bowen,

816, F.2d 600, 603 (11th Cir. 1987), for the proposition that the rule requires

only that the Commissioner show appropriate jobs that exist in the national

economy. In Allen, the VE at the agency level had identified jobs available in

the area where the claimant resided, as well as the number of jobs in the state

where he lived, and the number of jobs available nationally. Allen, 816 F.2d at

602. Mr. Allen appealed, arguing there were insufficient numbers of jobs in his

local economy to constitute “significant” numbers. Id. at 603. The Allen court

rejected his claim, citing Matthews v. Eldridge 424 U.S. 319, 336 (1976), for

the proposition that the proper inquiry is whether there is a significant number

of jobs available in the national economy, and that there had been plenty of

evidence of these jobs submitted at the administrative level. Id. The court

does not find Allen persuasive.

      The Allen court cited Matthews for the proposition that the Social

Security Administration need only show that jobs exist in significant numbers

in the national economy. But in Matthews, the court merely cited the

“immediate area” language of 42 U.S.C. § 423(d)(2)(A) for the proposition that

                                          80
the Commissioner need not find a specific job vacancy in the claimant’s

“immediate area.” Matthews, 424 U.S. at 336. The Court noted in footnote 14,

however, that the term “national economy” was further defined by reference to

a region or several regions. Id. at n. 14. And Allen cites Matthews for the

proposition that the Commissioner need only show that jobs exist in the

national economy, without expounding upon the precise meaning of that term.

Allen, 816 F.2d at 603.

      The Commissioner also cites Gutierrez v. Commissioner, 740 F.3d 519,

523 (9th Cir. 2014) for the proposition that the phrase “several regions of the

country” is equivalent to “national economy.” See Commissioner’s brief (Docket

No. 18) at p. 19. The Commissioner also suggests at p. 20 of its brief that this

court should “defer to the Agency’s interpretation that jobs exist in the national

economy includes work that exists in several regions in the country.” Id. From

this statement, the Commissioner then concludes that remanding the case

would be a waste of time because it would not change the outcome. This is so,

the Commissioner argues, because the end result would be only to “change the

ALJ’s finding from a significant number of jobs [that] exist in the national

economy to a significant number of jobs [that] exist in either the region where

Plaintiff lives or in several regions in the country [.]

      The court does not find Gutierrez outcome-determinative here. First, in

that case, the denial of benefits was affirmed for alternative reasons. Gutierrez,

740 F.3d at 523-24, 528-29. Specifically, the court found the ALJ identified a




                                             81
significant amount of jobs in the claimant’s “region” and in the “several

regions” or “national economy.” Id. at 523-24, 528-29.

      The VE identified jobs for the claimant not only in the “several other

regions” under 20 C.F.R. § 404.1566(a) and 42 U.S.C. § 423(d)(2)(A), but also

in the “region where the claimant lived” under those same statutes and

regulations. See Gutierrez, 740 F.3d at 523-24. The Ninth Circuit specifically

held that the state of California was properly deemed the “region” where the

claimant lived, and that 2,500 jobs constituted a significant number of jobs in

that region. Id. at 523. The court then stated, “the statute in question

indicates that the significant number of jobs can be either regional jobs (the

region where the claimant resides) or in several regions of the country (national

jobs) . . . If we find either of the two numbers significant, then we must uphold

the ALJ’s decision.” Id. at 523-24 (cleaned up). In his brief in this case, the

Commissioner cites this passage in Gutierrez for the proposition that “national

“economy” is interchangeable with “several regions” and therefore, when the VE

in this case identified solely the number of jobs in the national economy, the

Commissioner satisfied his statutory obligation.

      But the Gutierrez court offered no rationale for asserting the meaning of

“several regions” standing alone, was synonymous with “national economy,”

especially when no information was offered was cited by the VE about the jobs

that were cited as being available in the “national economy.” Id. To the

contrary, the court qualified its holding in Gutierrez by referring to its earlier

statement in Beltran v. Astrue, 700 F.3d 386 (9th Cir. 2012).

                                            82
       We assess the 25,000 nationwide figure in the context of “several
      regions of the country.” See, Beltran, 700 F.3d at 390 (holding
      that the national job figure cannot stand alone and must be
      considered in light of the fact that it represents jobs in several
      regions). At the same time, we also assess whether the national
      jobs are significant in light of 20 C.F.R. § 416.966(b), which states
      that “isolated jobs that exist only in very limited numbers in
      relatively few locations outside of the region where [a claimant
      lives] are not considered work which exists in the national
      economy.”

Gutierrez, 740 F.3d at 528-29. Nevertheless, the Gutierrez court found that

25,000 jobs which existed “nationally” was sufficient to satisfy the

Commissioner’s duty to locate jobs in a “significant” number which the

claimant was capable of performing as required by statute. Id. at 529.

      In Beltran, the Ninth Circuit reversed and remanded because it

determined the Commissioner’s finding that there was a significant number of

jobs the claimant could perform was not supported by substantial evidence.

Beltran, 700 F.3d at 391. In that case, the VE testified there were 135 regional

jobs and 1,680 national jobs available. Id. at 388. The ALJ concluded each of

those numbers were “significant” and denied benefits. Id. at 389. The Beltran

court concluded 135 regional jobs was not a significant number. Id. at 390.

So, it turned to whether 1,680 jobs at the “national” level qualified as a

significant number. Id. But, the court noted, it could not consider the 1,680

jobs as a stand-alone figure; rather, as the statute required, it must consider

this number in light of the fact that it represents jobs across several regions.

Id. Though 1,680 jobs might seem a significant number standing alone, when

those jobs were distributed between several regions across the nation, it was

not a significant number after all. Id. Looking toward the pool of existing jobs,
                                           83
“Congress did not intend to foreclose a claimant from disability benefits on the

basis of the existence of a few isolated jobs.” Id. The court determined

therefore, that it would be “unconscionable” to expect the claimant to try to

find one of the 135 regional or 1,680 jobs that were “scattered across several

regions.” Id. at 391.

      The Commissioner also cites the 1967 legislative history of 42 U.S.C.

§ 423(d)(2)(A). The language cited by the Commissioner was offered to clarify

the meaning of “work which exists in the national economy” as used in the

statute. See Commissioner’s brief, Docket 18, p. 19. The Commissioner cites

the House of Representatives Congressional Record. See 113 Cong. Rec.

H16855 (Dec. 13, 1967). The language cited by the Commissioner is from that

portion of the legislative history that is found in the House Debate (Section V.B

in the Table of Contents). It is as follows:

      The conference report contains substantially the provision of the
      House bill, but includes language designed to clarify the meaning
      of the phrase “work which exists in the national economy.” Under
      the added language, “work which exists in the national economy”
      means work that exists in significant numbers in the region in
      which the individual lives or in several regions in the country. This
      language puts into the statute the same meaning of the phrase
      “work which exists in the national economy” that was expressed in
      the reports of both the House and Senate Committees. In this
      regard both reports contain the following statement:

            It is not intended, however, that a type of job which exists
            only in very limited numbers or in relatively few geographic
            locations would be considered as existing in the national
            economy.

      When the term “significant numbers” is used it is not intended that
      a great many jobs must exist in the region in which an individual
      lives or in several regions of the country. What is intended is that


                                           84
      the number of such jobs must be more than just a few; that is,
      more than insignificant.

See 113 Cong. Rec. H16855 (Dec. 13, 1967) (Section V.B, House Debates). In

its brief, the Commissioner seizes upon the language in the final paragraph in

favor if its argument that “several regions” and “national economy” are

functional equivalents for purposes of 42 U.S.C. § 423(d)(2)(A).

      When the House made its official Conference Report which reconciled the

differences in the disagreeing votes of the two Houses, however, the comments

in that final paragraph were omitted. The stated purpose of the Conference

Report was to meet on their disagreeing votes of the two houses (House and

Senate) and to recommend to the House and Senate’s respective houses to

recede from certain disagreeing amendments. The following language is what

appears in House Conference Report No. 1030 regarding the definition of

disability:

      The conference agreement contains substantially the provision of
      the house bill, but includes language designed to clarify the
      meaning of the phrase “work which exists in the national
      economy.” This language puts into the statute the same meaning
      of the phrase that was expressed in the reports of both
      committees. Under the added language, “work which exists in the
      national economy” means work that exists in significant numbers
      in the region which the individual lives or in several regions in the
      country. The purpose of so defining the phrase is to preclude from
      the disability determination consideration of a type or types of jobs
      that exist only in very limited number or in relatively few
      geographic locations in order to assure that an individual is not
      denied benefits on the basis of the presence in the economy of
      isolated jobs he could do.

Id. at p. 52 (emphasis added).




                                          85
      Additionally, as the court has explained above, the court must reconcile

the Commissioner’s assertion (that the required “significant number of jobs”

can be either “regional” or “national” jobs) with the dual mandate of 20 C.F.R.

§ 404.1566(b) which states “isolated jobs that exist only in very limited

numbers in relatively few locations outside the region where you live are not

considered ‘work which exists in the national economy.’ We will not deny you

disability benefits on the basis of the existence of these kinds of jobs.”

      In Mr. Springer’s case, the VE identified solely the number of jobs which

exist “nationally.” The court has no frame of reference as to where these jobs

are located. Though each number (49,000 copy machine operator, and 68,000

clerical checker jobs) may qualify as a “significant” number of jobs, what if

those jobs are all or mostly located in Alaska and Hawaii? Or even in

California and New York? Though that is not probable, the record contains no

information to the contrary. And if it is so, such jobs, would not meet the

mandate of 20 C.F.R. § 404.1566(b).

      The burden on is on the Commissioner at Step 5 of the sequential

analysis. Johnson, 108 F.3d at 180. Therefore, the absence of valid evidence

of substantial numbers of jobs in Mr. Springer’s “region” or in “several regions”

(which this court does not believe is the equivalent of national jobs) is an

absence of evidence that cuts against the Commissioner. While this court

might hazard a guess that there are substantial numbers of copy machine

operator and clerical checker jobs available in South Dakota, or in the several

regions consisting of South Dakota, North Dakota, Minnesota, Iowa, and

                                            86
Nebraska, or even in several other regions in the country, this court is not

allowed to guess about facts that might have been able to have been adduced

at the agency level. The failure of proof required at this Step is another reason

this case requires reversal and remand.

G.    Type of Remand

      For the reasons discussed above, the Commissioner’s denial of benefits is

not supported by substantial evidence in the record. Mr. Springer requests

reversal of the Commissioner’s decision with remand and instructions for an

award of benefits, or in the alternative reversal with remand and instructions

to reconsider her case.

      Section 405(g) of Title 42 of the United States Code governs judicial

review of final decisions made by the Commissioner of the Social Security

Administration. It authorizes two types of remand orders: (1) sentence four

remands and (2) sentence six remands. A sentence four remand authorizes the

court to enter a judgment “affirming, modifying, or reversing the decision of the

Secretary, with or without remanding the cause for a rehearing.” 42 U.S.C.

§ 405(g).

      A sentence four remand is proper when the district court makes a

substantive ruling regarding the correctness of the Commissioner’s decision

and remands the case in accordance with such ruling. Buckner v. Apfel, 213

F.3d 1006, 1010 (8th Cir. 2000). A sentence six remand is authorized in only

two situations: (1) where the Commissioner requests remand before answering

the Complaint; and (2) where new and material evidence is presented that for

                                          87
good cause was not presented during the administrative proceedings. Id.

Neither sentence six situation applies here.

      A sentence four remand is applicable in this case. Remand with

instructions to award benefits is appropriate “only if the record overwhelmingly

supports such a finding.” Buckner, 213 F.3d at 1011. In the face of a finding

of an improper denial of benefits, but the absence of overwhelming evidence to

support a disability finding by the Court, out of proper deference to the ALJ the

proper course is to remand for further administrative findings. Id.; Cox v.

Apfel, 160 F.3d 1203, 1210 (8th Cir. 1998).

      In this case, reversal and remand is warranted not because the evidence

is overwhelming, but because the record evidence should be clarified and

properly evaluated. See also Taylor v. Barnhart, 425 F.3d 345, 356 (7th Cir.

2005) (an award of benefits by the court is appropriate only if all factual issues

have been resolved and the record supports a finding of disability). Therefore,

a remand for further administrative proceedings is appropriate.

                                  CONCLUSION

      Based on the foregoing law, administrative record, and analysis, it is

hereby ORDERED that the Commissioner’s decision is REVERSED and

REMANDED for reconsideration pursuant to 42 U.S.C. § 405(g), sentence four.

      DATED October 1, 2019.

                                            BY THE COURT:


                                            __________________________________
                                            VERONICA L. DUFFY
                                            United States Magistrate Judge
                                           88
